As filed with the Securities and Exchange Commission on May 3, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RADIENT PHARMACEUTICALS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 33-0413161 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2492 Walnut Avenue, Suite100 Tustin, California 92780-7039 (714) 505-4460 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Copies to: Louis E. Taubman, Esq. Leser, Hunter, Taubman & Taubman 17 State Street, Suite 2000 New York, New York 10004 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered Proposed maximum offering price per share (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock underlying Convertible Notes and interest accrued thereon and warrants $ $ $ Common Stock ( $ $ $ Common Stock underlying Placement Agent Warrants 209,166 (4) $ $ $ Total $ (1)Pursuant to Rule 416 of the Securities Act of 1933, as amended, the shares of common stock offered hereby also include such presently indeterminate number of shares of our common stock as shall be issued by us to the selling shareholders upon conversion of the Notes, exercise of the Warrants or the issuance of other securities covered by this registration statement to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2)Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, as amended based upon the closing price of the Registrant’s common stock as quoted on the NYSE Amex of $1.04 on April 29, 2010. (3) Includes 250,000 shares we issued to St. George Investments, LLC pursuant to the Waiver of Trigger Event we entered into with them on October 23, 2009. (See St. George Default Note Waiver below) and 3,100,000 shares issued to consultants for services they have provided to us. (4) These shares represent shares underlying the placement agent warrants we issued to the placement agents of our 10% Convertible Notes. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES PUBLICLY UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED [] PROSPECTUS RADIENT PHARMACEUTICALS CORPORATION 67,058,767 Shares of Common Stock This prospectus relates to the resale of up to 67,058,767 shares of our common stock, $0.001 par value.The selling stockholders named herein may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price, at prices related to such prevailing market price, in negotiated transactions or a combination of such methods of sale. We will not receive any proceeds from the sales by the selling stockholders. Our shares of common stock are quoted on The New York Stock Exchange Amex (formerly the American Stock Exchange) under the symbol “RPC.”The average of the closing price of our common stock on [] was $[]. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT.SEE “RISK FACTORS” BEGINNING ON FOR A DISCUSSION OF RISKS APPLICABLE TO US AND AN INVESTMENT IN OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is []. TABLE OF CONTENTS Item 3. Summary 3 Item 4. Use of Proceeds 17 Item 5. Determination of Offering Price 18 Item 6. Dilution 18 Item 7. Selling Security Holders 18 Item 8. Plan of Distribution 30 Item 9. Description of Securities 32 Item 10. Interests of Named Experts and Counsel 34 Item 11. Information with respect to the Registrant 35 Item 11A. Material Changes 111 Item 12. Incorporation of Certain Information by Reference 111 Item 12A. Disclosure of Commission Position on Indemnification for Securities Act Liabilities 111 Part II Item 13. Other Expenses of Issuances and Distribution II-1 Item 14. Indemnification of Directors and Officers II-1 Item 15. Recent Sales of Unregistered Securities II-1 Item 16.Exhibits and Financial Statement Schedule II-7 Item 17. Undertakings II-10 We have not authorized any person to give you any supplemental information or to make any representations for us. You should not rely upon any information about us that is not contained in this prospectus or in one of our public reports filed with the Securities and Exchange Commission (“SEC”) and incorporated into this prospectus. Information contained in this prospectus or in our public reports may become stale. You should not assume that the information contained in this prospectus, any prospectus supplement or the documents incorporated by reference are accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus or of any sale of the shares. Our business, financial condition, results of operations and prospects may have changed since those dates. The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. In this prospectus the “company,” “we,” “us,” and “our” refer to Radient Pharmaceuticals, Corporation, a Delaware corporation and its subsidiaries. Until [ ], all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters. 2 ITEM 3. SUMMARY INFORMATION, RISK FACTORS AND RATIO OF EARNINGS TO FIXED CHANGES This summary highlights selected information appearing elsewhere in this prospectus. While this summary highlights what we consider to be the most important information about us, you should carefully read this prospectus and the registration statement of which this prospectus is a part in their entirety before investing in our common stock, especially the risks of investing in our common stock, which we discuss later in “Risk Factors,” and our financial statements and related notes beginning on page []. Unless the context requires otherwise, the words “we,” “us” and “our” refer to Radient Pharmaceuticals Corporation. and our subsidiaries, and the word “Radient” refers only to Radient Pharmaceuticals Corporation. Our Business We recently refocused our business on the development, manufacture and marketing of advanced, pioneering medical diagnostic products, including our ONKO-SURE TM , a proprietary In-Vitro Diagnostic (“IVD”) Cancer Test. During the third and fourth quarter of 2009, we repositioned various business segments that we believe will enable us to monetize the value of some of our assets through either new partnerships, separate potential IPO’s or possible sales. These special assets include: (i)our 98% ownership in China-based pharmaceuticals business, Jade Pharmaceuticals Inc. (JPI); (ii)our 100% ownership of a proprietary cancer vaccine therapy technology: Combined Immunogene Therapy (“CIT”); and (iii)100% ownership of the Elleuxe brand of advanced skin care produces with proprietary formulations that include human placenta extract ingredients sourced from the China operations of JPI. Until the deconsolidation in September 2009, we operated in China through our wholly owned subsidiary, JPI. JPI engages in the manufacture and distribution of generic and homeopathic pharmaceutical products and supplements, as well as cosmetic products. JPI originally manufactured and distributed its products through two wholly-owned Chinese subsidiaries, Jiangxi Jiezhong Bio-Chemical Pharmacy Company Limited (“JJB”) and Yangbian Yiqiao Bio-Chemical Pharmacy Company Limited (“YYB”). However, JPI sold its interest in YYB on June 26, 2009 and on September 29, 2009, we deconsolidated JPI due to the inability to exercise significant influence of its operations (See “ Discontinued Operations ” and “ Deconsolidation ” below). In connection with the deconsolidation, we reclassified our China pharmaceutical manufacturing and distribution business (conducted through our JPI subsidiary) as a business investment, rather than a consolidated operating subsidiary. On September25, 2009, we changed our corporate name from “AMDL, Inc.” to “Radient Pharmaceuticals Corporation,” because we believe Radient Pharmaceuticals as a brand name has considerable market appeal and reflects our new corporate direction and branding statements. We are now actively engaged in the research, development, manufacturing, sale and marketing of our ONKO-SURE TM , a proprietary IVD Cancer Test in the United States, Canada, Chile, Europe, India, Korea, Taiwan, Vietnam and other markets throughout the world. Virtually all of our sales are to distributors. We manufacture and distribute our proprietary ONKO-SURETM cancer test kits at our licensed manufacturing facility located at 2492 Walnut Avenue, Suite100, in Tustin, California. We are a United States Food and Drug Administration (“USFDA”), GMP approved manufacturing facility. We maintain a current Device Manufacturing License issued by the State of California, Department of Health Services, Food and Drug Branch. Discontinued Operations and Dispositions On January22, 2009, our board of directors authorized management to sell the operations of YYB and it was sold on June 26, 2009. Proceeds from the sale of YYB consisted of a note receivable in the amount of 16million Yuan Renminbi (“RMB”) (approximately U.S.$2,337,541), which is to be paid directly to a bank that JPI owed approximately 18,250,000 RMB (approximately U.S.$2,668,000) at the date of sale. In connection with the sale, JPI transferred rights to certain land and land use rights upon sale. JPI remains liable on the debt obligation to the bank for any amounts not paid by the buyer of YYB, as such obligation did not pass directly to the buyer 3 Deconsolidation During the third quarter of 2009, it became apparent to our management that our working relationship with management of our operations in China was becoming increasingly strained. Accordingly, we believed that the following factors mandated the deconsolidation. Accordingly, we are seeking alternative means of monetizing our investment. There were several issues that caused us to conclude accordingly, including, but not limited to: • Lack of responsiveness by the management in China to our requests for financial information; • Lack of responsiveness by management in China to our requests to transfer our funds to bank accounts under corporate control; • Lack of timely communication with their corporate management concerning significant decisions made by management in China concerning the disposal of the YYB subsidiary;and • Lack of timely communication with corporate officers concerning operations in China. Therefore, effective September29, 2009, based on unanimous consent of our board of directors and an executed binding agreement (the “Agreement”) between us and certain individual stockholders in China, we deconsolidated all activity of JPI. Based on the Agreement and in accordance with current accounting guidelines, we deconsolidated JPI as of the date we ceased to have a controlling financial interest, which was effective September29, 2009. In accordance with the Agreement, we agreed to exchange our shares of JPI for 28,000,000 non-voting shares of preferred stock, which represents all outstanding shares of preferred stock, relinquished all rights to past and future profits, surrendered our management positions and agreed to a non-authoritative minority role on the board of directors. Despite the deconsolidation of JPI on September29, 2009, we still believe JPI has a promising future. We hope that we will be able to sell off a portion or all of our ownership in JPI during the next 24months. Alternatively, we will seek an exit from our investment at or after any public listing in China. We may also retain all or a portion of our remaining equity stake in JPI, if ownership continues to look promising. The Debt Exchange Agreements In December 2008 and January 2009, we completed two closings with note holders of 12% Senior Notes (the “Series 1 Note Holders”), pursuant to which we issued an aggregate of $1,757,500 in 12% Series 1 Senior Notes (“Series 1 Notes”); in consideration thereof, we issued the Series 1 Note holders warrants to purchase up to 948,200 shares of common stock at $1.00 per share and 544,000 shares of common stock at $1.13 per share, in December 2008 and January 2009, respectively. In May and June 2009, we completed two closings with note holders of the 12% Series 2 Senior Promissory Notes (the “Series 2 Note Holders,” together with the Series 1 Note Holders, the “Note Holders”), pursuant to which we issued an aggregate of approximately $1,796,000 in 12% Series 2 Senior Notes (“Series 2 Notes,” together with the Series 1 Notes, the “Series 1 and 2 Notes”); in consideration thereof, we issued the Series 2 Note Holders warrants to purchase up to 2,335,960 shares of common stockat $0.98 per share and up to 749,600 shares of common stock at $1.11 per share in May 2009 and June 2009, respectively. The terms of the Series 2 Notes provided that if the stockholders of the Company do not approve of the Series 2 Note Offering by September 1, 2009 and the Company did not redeem the 12% Series 2 Notes by November 30, 2009, then the holders of such 12% Series 2 Notes shall be entitled to declare such notes in default and declare the entire principal and unpaid accrued interest thereon immediately due and payable. The Company did not pay the interest due on the Series 1 Senior Notes or the Series 2 Senior Notes due on December1, 2009 or March 1, 2010.As a result, the interest rate on the Series 1 Senior Notes and Series 2 Senior Notes is now accruing at 18% per annum.As of April 14, 2010 none of the noteholders has declared any of the Series 1 Senior Notes or the Series 2 Senior Notes in default and no Notices of Default have been received.The Company intends to seek stockholder approval to exchange the Series 1 and Series 2 Senior Notes for shares of common stock at the next annual meeting of stockholders. Before we completed the Recent Note Financings as described below, we were in desperate need for additional financing. Unless (i) we raised additional financing, (ii) substantially improved our cash position and turnover of receivables, (iii) a significant number of the warrants sold in prior private placement offerings were exercised, or (iv) a significant number of other outstanding options or warrants had been exercised, we needed to raise additional funds from the sale of our securities to maintain our operations. Management believed that the combination of issuing additional shares of common stock for cash and issuing shares of common stockupon exchange of certain of our outstanding debt obligations and/or the exercise of certain outstanding common stock purchase warrants provides a less expensive and more readily available source of funds for our operations at this time, and enables us to use cash for operations rather than the repayment of debt.As of April 30 2010, we were carrying approximately $7,900,000 of indebtedness that fell into default, however, none of the holders declared default, or is due on outstanding notes and other contractual obligations which are past due or soon to be due.Management was concerned that we may not have sufficient cash to satisfy these debts and carry on our current operations.Therefore, Management believed it is prudent to reserve as much cash as possible for our operations. 4 To that end, Management put together various exchange agreements to enter into with a majority, and potentially all, of our debt holders subject to stockholder approval (“Stockholder Approval”) of such share issuances, pursuant to whichthe debt holders shall exchange their outstanding notes or other debt obligations for shares of our common stock.As stated above, this will provide us with a less expensive means to repaying our debt and will enable us to use our cash for current operations rather than the repayment of debt.Although the exchange terms vary slightly between the debt holders – based upon the terms of each of the particular notes, a few provisions are consistent in all of the exchange agreements: First, all of the issuances pursuant to the exchange agreements are subject to Stockholder Approval.To that end, we filed a Preliminary Proxy Statement on Schedule 14A on February 1, 2010 and are in the process of responding to SEC comments regarding the same so that we can finalize the proxy and send it out to our stockholders.We have the right to seek Stockholder Approval two times; if we do not receive Stockholder Approval at the second meeting, even if we have paid all of the past due interest, we shall be in default on all of the notes for which stockholders did not approve the issuance of shares pursuant to the related exchange agreement.Once we obtain Stockholder Approval to issue the shares pursuant to a particular exchange agreement, upon such issuance, the debt related to such exchange agreement will be converted to shares of our common stock and the holders thereof shall waive all current and future defaults under the debt.Second, we agreed to use our best efforts to register the shares issuable pursuant to the exchange agreements in the next registration statement we file under the Securities Act of 1933, as amended.And third, the issuance of all of the shares to be issued under these proposals are subject to NYSE Amex listing approval. Therefore, although some debt holders have signed an exchange agreement, they are not enforceable until we receive Stockholder Approval and approval of the NYSE Amex to list the shares, which we cannot guarantee and therefore the exchange may never occur. As of the date of this filing, we received signatures to the related exchange agreements from a majority of the Note Holders holding approximately $2,800,000 of the Series 1 and 2 Notes; however, as stated above, the exchange contemplated by such agreement shall not be effected and is not enforceable until we obtain Stockholder Approval and approval of the NYSE Amex to list the shares.Pursuant to the exchange agreement, both the principal and the interest on the Series 1 and 2 Notes shall be exchanged for a certain number of sharesof our common stock, the exact number of which is based upon the following formulas.The number of shares of common stock to be issued to the Note Holders in exchange for the principal amount of the Series 1 and 2 Notes shall be an amount equal to the quotient of: the amount of principal sought to be exchanged divided by 70% of the Volume Weight Average Price for the five trading days immediately preceding the date the exchange is requested, but in no event shall the exchange price be less than $0.28. The VWAP is a fraction as follows: the numerator is the sum of the product of (i) the closing trading price for the common stock on the applicable National Securities Exchange for each trading day during such five day period and (ii) the volume of the common stock on the applicable National Securities Exchange for each such day, and the denominator of which is the total volume of the common stock on the applicable National Securities Exchange during such five day period, each as reported by Bloomberg Reporting Service or other recognized stock market price reporting service.We maintain the right to pay all interest due on the Series 1 and 2 Notes between December 1, 2009 and June 30, 2010 in cash or in shares of common stock.If we elect to pay the interest in shares of common stock, then the number of shares of common stock to be issued to the Note Holders shall be an amount equal to the quotient of the amount of interest sought to be exchanged divided by $0.28. Any interest due after June 30, 2010 shall be paid in cash if, on the date the interest is due as set forth in the Series 1 and 2 Notes, the market price of our common stock is below $0.28 per share. If, after June 30, 2009, the market price of our common stock on such date is equal to or above $0.28 per share, we reserve the right to pay the interest in shares of our common stock at $0.28. As additional consideration for exchanging their debt, we agreed to reduce the exercise price of the Series 1 and Series 2 Warrants to $0.28 per share; there shall not be any other changes to the terms or conditions of the Series 1 Warrants or Series 2 Warrants. By executing the exchange agreement, such Note Holders waived all defaults under his/her Series 1 and 2 Note unless, and only unless, we fail to pay or issue any principal or interest pursuant to the terms of the exchange agreement or if we do not receive Stockholder Approval.If we do not receive Stockholder Approval by September 15, 2010, we will once again be in default of the Series 1 and 2 Notes. The shares ofcommon stock to be issued pursuant to the debt exchange will be issued pursuant to Section 4(2) of the Securities Act for issuances not involving a public offering and Regulation D promulgated thereunder. We also entered into an Exchange Fee Agreement with Cantone Research Inc., who was the placement agent for the original issuance of the Series 1 and 2 Notes.Pursuant to the Exchange Fee Agreement, Cantone Research agreed to negotiate the exchange with the Note Holders described above and obtain the Note Holders agreement and signature to the exchange agreement. Under the Exchange Fee Agreement, we agreed to pay Cantone Research a fee of 2% of the total principal and interest that is due, up through March 1, 2010, on the Series 1 and 2 Notes, which, as of the date we entered into the Exchange Fee Agreement, was $3,952,403, 2% of which is $79,048. We agreed to pay Cantone Research the number of shares of our Common Stock that is equal to the quotient of $79,048 divided by $0.28, or 282,314 shares.We also agreed to reduce the exercise price of the placement agent warrants issued to Cantone Research to $0.28 per share upon completion of the debt exchange. The issuance of shares to Cantone Research under the Exchange Fee Agreement is subject to NYSE Amex and Stockholder Approval.If we do not receive Stockholder Approval, we will have to pay the exchange fee in cash. 5 In an effort to further reduce our cash expenditures, we also amended a consulting agreement with one of our corporate consultants – Cantone Asset Management LLC (“Cantone Asset”).Under the original consulting agreement, we were to pay Cantone Asset an aggregate cash consulting fee of $144,000 and issued them warrants to purchase 200,000 shares of our common stock at $0.60 per share.Pursuant to the amendment, (i) Cantone Asset shall instead be paid with an aggregate of 514,285 shares of our common stock, (ii) we will use our best efforts to register those shares in this registration statement ; and, (iii) we will engage counsel to issue a blanket opinion to our transfer agent regarding the amendment shares once the related registration statement is declared effective. In consideration for Cantone Asset agreeing to the amendment, we agreed to adjust the exercise price of their warrant to $0.28 per share. The issuance of shares pursuant to the amendment is subject to our receipt of NYSE AMEX approval and Stockholder Approval.If we do not receive Stockholder Approval, the exercise price of the warrants will still be effective, but we will have to pay the consulting fee in cash. St. George Note Waiver On September 15, 2009, we also issued a Convertible Promissory Note to St. George (the ‘St. George Note”). Pursuant to the terms of the St. George Note, a decrease below $50,000 in the ten-day average daily trading volume of our stock constitutes a Trigger Event, which triggers the following penalties: increasing the outstanding amount of the St. George Note by 125%, which amount - plus all accrued interest, fees, costs, and penalties, as applicable, is due and payable within thirty (30) days thereof, and increasing the interest on the St. George Note to 18% per annum.St. George notified us that such Trigger Event occurred on each of October 20, 2009 and October 21, 2009, but agreed to waive the Trigger Event default and the penalties in exchange for 250,000 shares of our common stock (the “Default Shares”).On October 23, 2009, we entered into a Waiver of Trigger Event agreement with St. George to reduce this agreement to writing, pursuant to which we also agreed to register the Default Shares by December 4, 2009.Since we did not register the shares by such date, the waiver was withdrawn and the Trigger Event was once again effective –as of the original date such event occurred; additionally, since we did not pay the St. George Note back by November 30, 2009, we fell into default on the note.However, as disclosed in a Current Report on Form 8-K that we filed on December 16, 2009, on December 11, 2009 we entered into a Waiver of Default with St. George pursuant to which we agreed to repay the entire balance of the St. George Note and any adjustments thereto pursuant to the terms of the initial Waiver by February 1, 2010; St. George was also to keep the Default Shares. Since we failed to pay the entire balance of the note by February 1, 2010, we were againin default on the St. George Note. On February 16, 2010, we entered into a Waiver of Default agreement (“February 16 Waiver”) with St. George pursuant to which: (i) St. George waived all defaults through May 15, 2010 and agreed not to accelerate the amounts due under the Note before May 15, 2010 and (ii) St. George shall exercise their Warrant to purchase 140,000 shares of our common stock at $0.65 per share.In consideration for this waiver, we agreed to pay St. George a default fee equal to $50,000, which shall be added to the balance of the Note effective as of the February 16, 2010. If we fail to comply with the terms of the February 16 Waiver, the February 16Waiver shall be immediately withdrawn, deemed to have never been given and the occurrence of default shall again be effective, pursuant to which St. George can declare the outstanding balance of their note immediately due and payable. The Recent Note Financings On March 22, 2010, April 8, 2010, April 13, 2010 and April 26, 2010 we held four closings, pursuant to which we issued an aggregate of $11,091,625 Convertible Notes and Warrants to purchase up to an aggregate of 13,193,040 shares of our common stock.We also paid aggregate fees to the Lenders in the aggregate amount of approximately $4,332,000. As part of the Fourth Closing, investors in the 2009 Registered Direct Offering exercised their Right of Participation and purchased $599,525 of the Notes issued in that closing and we issued such participants warrants to purchase up to 712,749 shares of our common stock exercisable at $0.28 per share.The Notes and Warrants issued pursuant to the four closings are virtually the same, but for an addendum we entered into at the second closing regarding the number of shares we can issue before receiving Stockholder Approval to issue more than 19.99% of our issued and outstanding common stock. Each of the Notes matures one year from the date of issuance and carries an original issue discount.The Lenders have the right, at their sole option, to convert the Notes, in whole or in part into shares of our common stock.The number of shares of common stock to be issued upon such conversion shall be determined by dividing (a) the amount sought to be converted by (b) the greater of (i) the Conversion Price (as defined below) at that time, or (ii) the Floor Price (as defined below).The Conversion Price is equal to 80% of the volume-weighted average price for the 5 trading days ending on the business day immediately preceding the applicable date the conversion is sought, as reported by Bloomberg, LP, or if such information is not then being reported by Bloomberg, then as reported by such other data information source as may be selected by the Lender.The Floor Price is initially equal to $0.28 per share, subject to adjustment upon the occurrence of certain events, including recapitalization, stock splits, and similar corporate actions.Additionally, if we issue any additional shares of common stock or securities convertible or exercisable into shares of common stock at a price lower than $0.28 per share, then the Floor Price shall adjust to such lower price. If, during the term of the Notes, the average closing bid price for the common stock for at least 20 of the immediately preceding 30 trading days equals or exceeds $1.25, then on 20 days’ irrevocable notice, and subject to certain conditions set forth in the Note, we can cause the Lenders to convert the outstanding balance of the Notes into shares of common stock. The number of shares of common stock to be so delivered shall not exceed an amount equal to the product of the average daily volume of common stock traded on the primary exchange for common stock during the 20 prior Trading Days as of the mandatory conversion determination date multiplied by twenty. 6 Interest on the unpaid principal balance of the Notes shall accrue at the rate of 12% per annum, which shall increase to 18% upon the occurrence of an event of default of trigger event, as those terms are defined in the Notes.Commencing on the 6 month anniversary of the Notes and each 90 days thereafter on which a payment of interest is due and continuing on the first day of every third month thereafter until the one year anniversary of the Note, we shall pay the Lenders all interest, fees and penalties accrued but unpaid under the Notes as of such date. Pursuant to the terms of the Notes, we shall also pay Lenders six equal payments representing one-twelfth of the principal amount of the Notes, commencing on the six month anniversary of the Notes and continuing thereafter until the Maturity Date, when we shall pay all remaining principal and interest, in cash.We maintain the right to make any and all of the six payments, at our option, in cash or shares of common stock at the greater of the Floor Price or 80% of the volume-weighted average price for the 5 trading days ending on the business day immediately preceding the applicable payment date. Notwithstanding any other terms to the contrary, pursuant to the terms of the Notes, we must pay all amounts due under the Notes in cash unless all of the following conditions are met: (i) a payment in common stock would not cause the Lenders’ beneficial ownership of common stock to exceed 9.99% of our then outstanding shares of common stock; (ii) we received NYSE Amex listing approval for the common stock issuable under the Notes; (iii) not less than seven calendar days prior to the applicable payment date, we shall have notified the Lenders that we intend to make such payment in common stock; (iv) (a) the common stock to be issued have been registered under the Securities Act of 1933, as amended, or (b) (A) Rule 144 promulgated thereunder is available for their sale, (B) we provided to the Lenders (prior to the delivery of the common stock on the applicable payment date) an attorney’s opinion, in a form acceptable to the Lenders, which provides that Rule 144 is available for the sale of the common stock, (C) we are current on all of our Securities and Exchange Commission reporting obligations, and (D) we are not subject to an extension for reporting our quarterly or annual results; (v) the closing bid price for the common stock on the business day on which notice is given is greater than the Floor Price divided by 80%; and (vi) neither an Event of Default nor a Trigger Event shall have occurred. Upon a Triggering Event, as defined in the Note, the outstanding balance of the Note shall immediately increase to 125% of the then owing principal balance and interest shall accrue at the rate of 1.5% per month.Upon an Event of Default, as defined in the Note, the Lender may declare the unpaid principal balance together with all accrued and unpaid interest thereon immediately due and payable.However, all outstanding obligations payable by us shall automatically become immediately due and payable if we become the subject of a bankruptcy or related proceeding. The Warrants have a term of five years and are initially exercisable at the higher of: (i) 105% of the average VWAP for the five trading days immediately preceding the date we issued the Warrants; and (ii) the Floor Price (the same as in the Notes) in effect on the date the Warrants is exercised.The warrants issued to the Lenders in the Fourth Closing are exercisable at $0.89 per share.The exercise price is subject to the occurrence of certain events, including capital adjustments and reorganizations.The Lenders may exercise the Warrants via a cashless exercise if a registration statement for the Warrant Shares is not the in effect.Pursuant to the terms of the Warrants, we will not effect the exercise of any warrants, and no person who is a holder of any warrant has the right to exercise his/her Warrants, if after giving effect to such exercise, such person would beneficially own in excess of 9.99% of the then outstanding shares of our common stock. Since we are listed on the NYSE Amex, we are required to obtain stockholder approval to issue more than 19.99% of our issued and outstanding common stock at a discount from book or market value at the time of issuance (“19.99% Cap”), which as of the date of the first closing equals 5,085,308 shares, as of the second and third closing equals 5,367,529 shares, and as of the fourth closing equals 5,919,395 shares of our common stock.If the Notes and Warrants issued pursuant to the first closing is fully converted and exercised(but no shares of our common stock are issued in payment of interest on the Note), then we will issue 4,403,571 shares of our common stock, which represents 17.3% of our issued and outstanding common stock.If the Notes and Warrants issued in the second and third closings are fully converted and exercised (but no shares of our common stock are issued in payment of interest on the Notes), then we may possibly issue up to a total of 39,945,453 shares of our common stock, which exceeds 19.99% of our issued and outstanding common stock.If the Notes and Warrants issued in the fourth closing are fully converted, at the floor price, and exercised (but no shares of our common stock are issued in payment of interest on the Notes), then we may possibly issue up to a total of approximately 52,000,000 shares of our common stock, which exceeds 19.99% of our issued and outstanding common stock.Accordingly, we are required under the terms of the Notes to obtain Stockholder Approval, on or before July 15, 2010 for the first and second closing and on or before August 31, 2010, for the third closing.However, we agreed to seek stockholder approval at our next meeting of stockholders.If we fail to obtain such approval, an Event of Default under the Notes shall occur.We are not required to issue any shares above the 19.99% Cap, if such 19.99% Cap is applicable, until we receive the Stockholder Approval of same. The Addendum we entered into in the second closing prohibits us from issuing more than 594,528 shares to the Lenders, unless we receive Stockholder Approval and NYSE Amex approval to list and issue all shares issuable: (i) upon exercise of all of the Warrants at $.28 per share, (ii) all of the Notes are converted at that same price (which is the lowest price possible, although the initial conversion price is to 80% of the five day volume weighted average closing price of our common stock preceding the date of conversion) and (iii) no shares are issued in payment of interest.Pursuant to an Addendum to the Note and Warrant purchase Agreement we entered into in the second closing, in the event (i) any Lender in the second or third closing attempts to convert the Notes or exercise the Warrant sprior to our receipt of such Stockholder Approval and NYSE Amex approval and (ii) such conversion or exercise would require us to issue in excess of 19.99% of our outstanding common stock to any Lender inthe second or third closing at any time after the second closing date (after reserving 4,203,000 shares for issuance to the lender of the first closing), then we shall not be obligated to issue any shares that would be in excess of the 19.99% Cap until required approvals are obtained from the stockholders and NYSE Amex, if required. 7 We are also obligated to receive listing approval from NYSE Amex for the shares of common stock issuable upon conversion of all of the Notes and exercise of all of the Warrants as soon as practicable after Closing, but in no event later than May 1, 2010. NYSE Amex approved the application for listing on April19, 2010 for the shares issuable on conversion of the Notes and Warrants in the First Closing.An application was filed on April20, 2010 with the NYSE Amex for listing approval of the shares issuable on conversion of the Notes or issuable on exercise of the Warrants in the Second Closing and the Third Closing. The Company has not yet applied for listing of the shares issuable on conversion of the Fourth Closing Notes or issuable on exercise of the Warrants issued in the Fourth Closing or pursuant to their Rights of Participation, but intends to do so in the near future. We also entered into a Registration Rights Agreement with the Lender pursuant to which we agreed to file this registration statement, by May 3, 2010, registering for resale all of the shares underlying the Notes and the Warrants, as well as a reasonable number of shares issuable under the Notes and Warrants pursuant to potential adjustments that may occur pursuant thereto and shares of common stock issuable as interest payments.However, pursuant to the terms of the Registration Rights Agreement, our obligation to register all such shares shall initially be satisfied by the registration of that number of shares of common stock which is at least equal to the sum of (i) the principal amount of the note plus one year of interest at the rate of 12% divided by the Floor Price of the Note, which is $.28 and (ii) the number of shares of common stock underlying the Lender’s warrant.If we fail to file the registration statement or keep it effective as per the terms of the Registration Rights Agreement, $100 per day shall be added to the principal balance of the Notes for so long as the Registration Statement remains unfiled or not effective, up to a cap of $10,000. Copies of the Form of Note and Warrant Purchase Agreements, Form of Notes, Form of Warrants and Registration Rights Agreements for the Note Financings are incorporated herein by reference and are filed as Exhibits 10.1, 10.2, 10.3 and 10.4, respectively, to the Current Report on Form 8-K that we filed on March 26, 2010 and April 13, 2010, respectively. The description of the transactions contemplated by such agreements set forth herein do not purport to be complete and is qualified in its entirety by reference to the full text of the exhibits filed herewith and incorporated herein by reference. The private financing described herein was made pursuant to the exemption from the registration provisions of the Securities Act of 1933, as amended, provided by Sections 3(a)(9) and 4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder. We paid an aggregate of approximately $469,000 in finder’s fees for the Note Financings.The securities issued have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Risk Factors The securities offered by this prospectus are speculative and involve a high degree of risks associated with our business.For a more discussion of these and other risk factors affecting us and our business, see the “Risk Factors” section beginning on page [] of this prospectus. For a more comprehensive discussion of these and other risk factors affecting us and our business, see the “Risk Factors” section beginning on page [] of this prospectus. THE OFFERING Common Stock being offered by Selling Stockholders Up to [] shares of common stock NYSE Amex Symbol RPC Risk Factors The securities offered by this prospectus are speculative and involve a high degree of risk . See “Risk Factors” beginning on page []. 8 SUMMARY FINANCIAL DATA The following table summarizes the relevant financial data for our business and should be read in conjunction with our financial statements which are included elsewhere in this prospectus.The summary set forth below should be read together with our consolidated financial statements and the notes thereto, as well as “Selected Consolidated Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” included elsewhere in this prospectus. Consolidated Statement of Operations Data: Years ended December 31, (in thousands) (in thousands) Revenues $ $ Gross profit $ Comprehensive income $ $ Consolidated Balance Sheet Data: As of December 31, 2009 (in thousands) Balance Sheet Data: Current assets $ Total assets Total current liabilities, net of debt discount of $[ ] Total liabilities, net of debt discounts of $[ ] Total stockholders’ equity $ 9 NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this Form S-1 that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act. These include statements about the Company’s expectations, beliefs, intentions or strategies for the future, which are indicated by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “the Company believes,” “management believes” and similar words or phrases. The forward-looking statements are based on the Company’s current expectations and are subject to certain risks, uncertainties and assumptions. The Company’s actual results could differ materially from results anticipated in these forward-looking statements. All forward-looking statements included in this document are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements. RISK FACTORS Investing in our securities involves a great deal of risk. Careful consideration should be made of the following factors as well as other information included in this prospectus before deciding to purchase our common stock. Our business, financial condition or results of operations could be affected materially and adversely by any or all of these risks. THE FOLLOWING MATTERS MAY HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS, FINANCIAL CONDITION, LIQUIDITY, RESULTS OF OPERATIONS OR PROSPECTS, FINANCIAL OR OTHERWISE. REFERENCE TO THIS CAUTIONARY STATEMENT IN THE CONTEXT OF A FORWARD-LOOKING STATEMENT OR STATEMENTS SHALL BE DEEMED TO BE A STATEMENT THAT ANY ONE OR MORE OF THE FOLLOWING FACTORS MAY CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE IN SUCH FORWARD-LOOKING STATEMENT OR STATEMENTS. Limited product development activities; our product development efforts may not result in commercial products. We are limited in the number of additional products we can develop at this time. Successful cancer detection and treatment product development is highly uncertain, and very few research and development projects produce a commercial product. Product candidates like the ONKO-SUREtm test kit or the CIT technology that appear promising in the early phases of development, such as in early animal or human clinical trials, may fail to reach the market for a number of reasons, such as: • the product candidate did not demonstrate acceptable clinical trial results even though it demonstrated positive preclinical trial results; • the product candidate was not effective in treating a specified condition or illness; • the product candidate had harmful side effects on humans; • the necessary regulatory bodies, such as the SFDA, did not approve our product candidate for an intended use; • the product candidate was not economical for us to manufacture and commercialize;and • the product candidate is not cost effective in light of existing therapeutics. 10 Of course, there may be other factors that prevent us from marketing a product such as the availability of sufficient cash to develop and market the product. We cannot guarantee we will be able to produce commercially successful products. Further, clinical trial results are frequently susceptible to varying interpretations by scientists, medical personnel, regulatory personnel, statisticians and others, which may delay, limit or prevent further clinical development or regulatory approvals of a product candidate. Also, the length of time that it takes for us to complete clinical trials and obtain regulatory approval in multiple jurisdictions for a product varies by jurisdiction and by product. We cannot predict the length of time to complete necessary clinical trials and obtain regulatory approval. JPI’s operations in China involve significant risk. JPI’s operations in China are conducted as WFOEs in China. Risks associated with operating as a WFOE include unlimited liability for claims arising from operations in China and potentially less favorable treatment from governmental agencies in China than if operated through a joint venture with a Chinese partner. JPI’s Chinese operations are subject to the Pharmaceutical Administrative Law, which governs the licensing, manufacture, marketing and distribution of pharmaceutical products in China and sets penalty provisions for violations of provisions of the Pharmaceutical Administrative Law. Compliance with changes in law may require JPI to incur additional expenditures or could impose additional regulation on the prices charged for our pharmaceutical products, which could have a material impact on JPI’s financial position, results of operations and cash flows and ultimately impair our investment in JPI. The Chinese government has the right to annex or take facilities it deems necessary. Currently, a portion of JJB’s facility that produces large and small volume parenteral solutions has been identified for annexation by the Chinese Military Department. The outcome of this event cannot be predicted at this time, but if the Chinese government takes this facility, although JPI expects that JJB will be compensated fairly for the facility, JJB will have to spend significant time and resources finding another location and restarting those operations in another area. JPI intends to consolidate JJB and any operations related to product lines retained after the sale of YYB in a single facility in a new location. This may in turn negatively affect the ability to monetize our investment in JPI.Any such new location will need to obtain GMP certification. Such annexation, or the threat of such annexation, may also negatively impact our ability to monetize our investment in JPI, affect the timing of any public listing in China, and negatively impact JPI’s results of operation and financial condition, and ultimately impair our investment in JPI. The value of the RMB fluctuates and is subject to changes in China’s political and economic conditions. Historically, the Chinese government has benchmarked the RMB exchange ratio against the U.S.dollar, thereby mitigating the associated foreign currency exchange rate fluctuation risk; however, no assurances can be given that the risks related to currency deviations of the RMB will not increase in the future. Additionally, the RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. Our business is capital intensive and we may need additional operating capital. Our business and operations are substantially dependent on the availability of enough cash to: (i)finance the costs of sales and marketing of our ONKO-SUREtm cancer test kits; and (ii)fund ongoing selling, general and administrative expenses of our business. Our existing cash resources may be insufficient to meet our long term needs. At April14, 2010, we had cash on hand in the U.S.of approximately $6.4million. We require approximately $300,000 per month to fund the costs associated with our financing activities; SEC and NYSE reporting; legal and accounting expenses of being a public company; other general administrative expenses; research and development, regulatory compliance, and distribution activities related to ONKO-SUREtm test kit; the operation of a USFDA approved pharmaceutical manufacturing facility; the development of international distribution of the Company’s planned HPE-based cosmetics product line; and compensation of executive management. Accordingly, in the future we may require additional operating capital to meet these needs. No assurances can be given that we will be able to obtain additional financing in the future, if needed for our operations. 11 Our independent registered public accounting firm has included a going concern paragraph in their report on our financial statements. While our independent registered public accounting firm expressed an unqualified opinion on our consolidated financial statements, our independent registered public accounting firm did include an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to our significant operating loss in 2009, our negative cash flows from operations through December31, 2009 and our accumulated deficit at December31, 2009. Our ability to continue as an operating entity currently depends, in large measure, upon our ability to generate additional capital resources. In light of this situation, it is not likely that we will be able to raise equity. While we seek ways to continue to operate by securing additional financing resources or alliances or other partnership agreements, other than the exercise of outstanding warrants, we do not at this time have any other commitments or agreements which provide for additional capital resources. Our financial condition and the going concern emphasis paragraph may also make it more difficult for us to maintain existing customer relationships and to initiate and secure new customer relationships. Our current products cannot be sold in certain countries if we do not obtain and maintain regulatory approval. We manufacture, distribute and market our products for their approved indications. These activities are subject to extensive regulation by numerous state and federal governmental authorities in the U.S., such as the USFDA and the Centers for Medicare and Medicaid Services (formerly Health Care Financing Administration) and the SFDA by certain foreign countries, including some in the European Union. Currently, we (or our distributors) are required in the U.S.and in foreign countries to obtain approval from those countries’ regulatory authorities before we can market and sell our products in those countries. Obtaining regulatory approval is costly and may take many years, and after it is obtained, it remains costly to maintain. The USFDA and foreign regulatory agencies have substantial discretion to terminate any clinical trials, require additional testing, delay or withhold registration and marketing approval and mandate product withdrawals. In addition, later discovery of unknown problems with our products or manufacturing processes could result in restrictions on such products and manufacturing processes, including potential withdrawal of the products from the market. If regulatory authorities determine that we have violated regulations or if they restrict, suspend or revoke our prior approvals, they could prohibit us from manufacturing or selling our products until we comply, or indefinitely. Our future prospects will be negatively impacted if we are unsuccessful in pending litigation over the CIT technology. As noted elsewhere in this Registration Statment, we are engaged in litigation with AcuVector and with the Governors of the University of Alberta over our CIT technology. We believe that both actions are without merit. We believe that we will be able to settle this case during the second quarter of 2010. Yet, if either AcuVector or the University is successful in their claims, we may be liable for substantial damages, our rights to the technology will be adversely affected, and our future prospects for exploiting or licensing the CIT technology will be significantly impaired. The value of intangible assets may not be equal to their carrying values. Our intangible asset is the CIT technology, which we acquired from Dr.Chang in August 2001. Whenever events or changes in circumstances indicate that the carrying amount may not be recoverable, we are required to evaluate the carrying value of this asset, including the related amortization periods. Whenever events or changes in circumstances indicate that the carrying value of an intangible asset may not be recoverable, we determine whether there has been an impairment by comparing the anticipated undiscounted cash flows from the operation and eventual disposition of the product line with its carrying value. If the undiscounted cash flows are less than the carrying value, the amount of the impairment, if any, will be determined by comparing the carrying value of this intangible asset with its fair value. Fair value is generally based on either a discounted cash flows analysis or market analysis. Future operating income is based on various assumptions, including regulatory approvals, patents being granted, and the type and nature of competing products. Patent approval for eight original claims related to the CIT technology was obtained in May 2004 and a continuation patent application was filed in 2004 for a number of additional claims. No regulatory approval has been requested for our CIT technology and we may not have the funds to conduct the clinical trials which would be required to obtain regulatory approval for our CIT technology. Accordingly, we entered into a five year collaboration agreement to create one or more clinical trials that would lead to gaining governmental approval in the country of India. If our CIT technology is unable to pass the clinical trials required to obtain regulatory approval, or if regulatory approvals or patents are not obtained or are substantially delayed, or other competing technologies are developed and obtain general market acceptance, or market conditions otherwise change, our CIT technology and other intangible technology may have a substantially reduced value, which could be material. As intangible assets represent a substantial portion of assets in our consolidated balance sheet, any substantial deterioration of value would significantly impact our reported consolidated financial position and our reported consolidated operating results. 12 If our intellectual property positions are challenged, invalidated or circumvented, or if we fail to prevail in future intellectual property litigation, our business could be adversely affected. The patent positions of pharmaceutical and biotechnology companies can be highly uncertain and often involve complex legal, scientific and factual questions. To date, there has emerged no consistent policy regarding breadth of claims allowed in such companies’ patents. Third parties may challenge, invalidate or circumvent our patents and patent applications relating to our products, product candidates and technologies. In addition, our patent positions might not protect us against competitors with similar products or technologies because competing products or technologies may not infringe our patents. We face substantial competition, and others may discover, develop, acquire or commercialize products before or more successfully than we do. We operate in a highly competitive environment. Our products compete with other products or treatments for diseases for which our products may be indicated. Additionally, some of our competitors market products or are actively engaged in research and development in areas where we are developing product candidates. Large pharmaceutical corporations have greater clinical, research, regulatory and marketing resources than we do. In addition, some of our competitors may have technical or competitive advantages over us for the development of technologies and processes. These resources may make it difficult for us to compete with them to successfully discover, develop and market new products. We have limited sales of the ONKO-SUREtm test kit and are reliant on our distributors for sales of our products. Virtually all of our operating revenues in the U.S, came from the sale of ONKO-Sure™ to distributor research users in foreign markets or from sales to a few domestic customers of certain OEM products. Historically, we have not received any substantial orders from any of our customers or distributors of ONKO-SUREtm test kits. For the year ended December31, 2009, virtually all of our U.S. revenueswere derived from sales of ONKO-SUREtm test kits to our distributors.However, in 2009 our U.S. sales substantially increased in comparison to prior years. To maintain exclusive rights in assigned territories, distribution partners must provide product marketing, sales management, logistics support and meet contractual product minimums.Failing that, it is the Company’s prerogative to downgrade distribution partners to non-exclusive status or terminate agreements. Although our distributor network is increasing, any projection of future orders or sales of ONKO-SUREtm test kits is unreliable. In addition, the amount of ONKO-SUREtm test kits purchased by our distributors can be adversely affected by a number of factors, including market challenges of commercializing a recently approved biotech product, budget cycles and the amount of resources available for marketing programs, demand creation activities, and outreach to appropriate healthcare professionals and targeted markets. We have a significant amount of relatively short term indebtedness that is in default and we may be unable to satisfy our obligations to pay interest and principal thereon when due. As of April14, 2010, we have the following approximate amounts of outstanding short term indebtedness: (i)Accounts payable of approximately $2 million; (ii)An $85,000 unsecured bridge loan bearing interest at 12% per annum which was due October9, 2009 and obligations under a consulting agreement aggregating $144,000 due to Cantone Research, Inc. and Cantone Asset Management, LLC under a consulting agreement. (iii)Approximately $2.5million in principal amount of unsecured convertible notes bearing interest at 10% per annum due September15, 2010; (iv)Approximately $3.6million senior unsecured promissory notes bearing interest at 18% per annum, payable quarterly in cash, portions of which principal were due in December 2010 and the balance of the principaland unpaid interest is due at varying dates through 2012; (v)Approximately $11million represented by a series of 12%Convertible Notes which are due at various dates in March and April in 2012; 13 We are attempting to obtain stockholder approval to restructure and convert a significant portion of the indebtedness referred to in (ii), (iii)and (iv)above; however, there can be no assurance that such indebtedness will be restructured, converted into equity or that the requisite approvals therefore can be obtained. Absent approval of our stockholders and the NYSE Amex to restructure these obligations or the receipt of a new financing or series of financings, our current operations do not generate sufficient cash to pay the interest and principal on these obligations when they become due. Accordingly, there can be no assurance that we will be able to pay these or other obligations which we may incur in the future. We are subject to risks associated with our foreign distributors. Our business strategy includes the continued dependence on foreign distributors for our ONKO-SUREtm test kits. To date, we have not been successful in generating a significant increase in sales for ONKO-SUREtm test kits through distribution channels in existing markets or in developing distribution channels in new markets. We are also subject to the risks associated with our distributor’s operations, including: (i)fluctuations in currency exchange rates; (ii)compliance with local laws and other regulatory requirements; (iii)restrictions on the repatriation of funds; (iv)inflationary conditions; (v)political and economic instability; (vi)war or other hostilities; (vii)overlap of tax structures; and (viii)expropriation or nationalization of assets. The inability to manage these and other risks effectively could adversely affect our business. If we fail to comply with the rules under the Sarbanes-Oxley Act related to accounting controls and procedures or if the material weaknesses or other deficiencies in our internal accounting procedures are not remediated, our stock price could decline significantly. Section404 of the Sarbanes-Oxley Act required annual management assessments of the effectiveness of our internal controls over financial reporting commencing December31, 2007. Our management has concluded that the consolidated financial statements included in our Annual Report on Form10-K/A as of December31, 2009 and 2008 and for the two years ended December31, 2009, fairly present in all material respects our consolidated financial condition, results of operations and cash flows in conformity with accounting principles generally accepted in the U.S. Our management has evaluated the effectiveness of our internal control over financial reporting as of December31, 2009 and 2008 based on the control criteria established in a report entitled Internal Control— Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, our management has concluded that our internal control over financial reporting was not effective as of December31, 2009 and 2008. During its evaluation, as of December31, 2009 our management identified material weaknesses in our internal control over financial reporting and other deficiencies as described in Item9A of our Annual Report on Form 10-K/A. As a result, our investors could lose confidence in us, which could result in a decline in our stock price. We are taking steps to remediate our material weaknesses, as described in Item9A. If we fail to achieve and maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude in the future that we have effective internal controls over financial reporting in accordance with Section404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to helping prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could decline significantly. In addition, we cannot be certain that additional material weaknesses or other significant deficiencies in our internal controls will not be discovered in the future. We have limited product liability insurance. We currently produce products for clinical studies and for investigational purposes. We are producing our products in commercial sale quantities, which will increase as we receive various regulatory approvals in the future. There can be no assurance, however, that users will not claim that effects other than those intended may result from our products, including, but not limited to claims alleged to be related to incorrect diagnoses leading to improper or lack of treatment in reliance on test results. In the event that liability claims arise out of allegations of defects in the design or manufacture of our products, one or more claims for damages may require the expenditure of funds in defense of such claims or one or more substantial awards of damages against us, and may have a material adverse effect on us by reason of our inability to defend against or pay such claims. We carry product liability insurance for any such claims, but only in an amount equal to $2,000,000 per occurrence, and $2,000,000 aggregate liability, which may be insufficient to cover all claims that may be made against us. 14 Risks Relating to Our Securities Insiders have substantial control over us, and they could delay or prevent a change in our corporate control even if our other stockholders wanted it to occur. Our executive officers, directors, and principal stockholders own, in the aggregate, approximately []% of our outstanding common stock at April 30, 2010.These stockholders are able to control all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions.This could delay or prevent an outside party from acquiring or merging with us even if our other stockholders wanted it to occur. There may not be sufficient liquidity in the market for our securities in order for investors to sell their securities. There is currently only a limited public market for our common stock, which is listed on the NYSE Amex and there can be no assurance that a trading market will develop further or be maintained in the future.During the month of April 2010, our common stock traded an average of approximately 7.6 million shares per day, although most days the volume was in the one million to two million share range.As of April 29, 2010 the closing bid price of our common stock was $1.04per share.As of April 29, 2010, we had approximately 850shareholders of record of our common stock stock, not including shares held in street name.In addition, during the past two years our common stock has had a trading range with a low price of $0.22 per share and a high price of $4.18 per share. The outstanding warrants may adversely affect us in the future and cause dilution to existing stockholders. There are currently approximately 23,083,327 warrants outstanding.The terms of these warrants expire as early as September 2010 and as late April 2015.The exercise price of these warrants range from $0.28 per share to $4.74 per share, subject to adjustment in certain circumstances.Exercise of the warrants may cause dilution in the interests of other shareholders as a result of the additional Common Stock that would be issued upon exercise.In addition, sales of the shares of our Common Stock issuable upon exercise of the warrants could have a depressive effect on the price of our stock, particularly if there is not a coinciding increase in demand by purchasers of our Common Stock.Further, the terms on which we may obtain additional financing during the period any of the warrants remain outstanding may be adversely affected by the existence of these warrants as well. Our stock price and financing may be adversely affected by outstanding warrants and convertible securities. We have a significant number of warrants outstanding and a large amount of convertible notes which “over hang” the market for the Company’s common stock. As of April 29, 2010, we had warrants outstanding that are currently exercisable for up to an aggregate of approximately 23,083,327shares at a weighted average exercise price of $1.00 per share; approximately 41,643,869shares of common stock potentially issuable on conversion of our 10% convertible notes at $1.20 per share and our various issues of 12% convertible notes exercisable and varying fixed prices and formula prices. The existence of, and/or exercise of all or a portion of these securities, create a negative and potentially depressive effect on our stock price because investors recognize that they “over hang” the market at this time Our common stock may be considered a “penny stock” and may be difficult to sell. The SEC has adopted regulations which generally define a “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and, therefore, it may be designated as a “penny stock” according to SEC rules.This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities.These rules may restrict the ability of brokers or dealers to sell our Common Stock and may affect the ability of investors to sell their shares. 15 The market for penny stocks has experienced numerous frauds and abuses which could adversely impact investors in our stock. Penny stocks are frequent targets of fraud or market manipulation. Patterns of fraud and abuse include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “Boiler room" practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · Wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. We have not paid dividends in the past and do not expect to pay dividends in the future. We have never paid any cash dividends on our common stock and do not anticipate paying any regular scheduled cash dividends on our common stock in the foreseeable future.We plan to retain any future earnings to finance and support our growth strategy. If we do not timely file and have declared effective the registration statement to register the shares being offered by the selling stockholders named herein, we will be subject to liquidated damages. Pursuant to the Note Financings, we entered into a registration rights agreement to register all of the shares being offered by the selling stockholders named in this prospectus.We are obligated to file this registration statement by May 3, 2010 and have this registration statement declared effective by the SEC no later than the earlier of (a) five (5) days after oral or written notice by the SEC that it may be declared effective or (b) June 1, 2010.We must keep this registration statement continuously effective until all of the securities covered by it have been sold pursuant to it or until all of the securities registered herein may be sold without registration under Rule 144 of the Securities Act.Although we believe that we and our advisors will be able to take all steps necessary to timely file and maintain the effectiveness of the registration statement, it may be impractical for us to respond to the SEC in a manner that permits us to have the registration statement declared effective in the time periods agreed.If we do not meet these timelines, then a Trigger Event (as defined in the Notes) shall be deemed to have occurred under the Notes and, in addition to the Trigger Effects (as defined in the Notes) and any other remedies available (and not as liquidated damages), a penalty equal to $100 per day shall be added to the principal balance of the Notes for so long as the Registration Statement remains unfiled or not effective, although there is a $10,000 cap for fees associated with not having the Registration Statement declared effective on time. 16 Our stock price is volatile, which could adversely affect your investment. The market price of our Common Stock has been and will likely continue to be highly volatile, as is the stock market in general. Some of the factors that may materially affect the market price of our common stock are beyond our control, such as changes in financial estimates by industry and securities analysts, conditions or trends in the industry in which we operate or sales of our common stock, as well as: · clinical trial results; · product development announcements by us or our competitors; · regulatory matters; · announcements in the scientific and research community; · intellectual property and legal matters; · broader industry and market trends unrelated to our performance; · economic markets in Asia;and · competition in local Chinese markets where JPI sells it’s product. These factors may materially adversely affect the marketprice of our common stock, regardless of our performance.In addition, the public stock markets have experienced extreme price and trading volume volatility.This volatility has significantly affected the market prices of securities of many companies for reasons frequently unrelated to the operating performance of the specific companies.These broad market fluctuations may adversely affect the market price of our common stock.In addition, if our revenues or operating results in any period fail to meet the investment community’s expectations, there could be an immediate adverse impact on our stock price. ITEM 4. USE OF PROCEEDS We have registered these shares because of registration rights granted to the Lenders in our recent private debt financing and the other selling shareholders.We will not receive any proceeds upon the conversion of the Notes into shares of our common stock, however, we received net proceeds of approximately $6,475,000 from the initial sale of all of the Notes issued in March and April of 2010 and we could receive up to approximately $4,000,000, net of fees and expenses, from the exercise of the Warrants issued in connection with this financing, when and if exercised. The net proceeds from the issuance of the Notes and any proceeds received from the exercise of the Warrants have been and will be used as set forth in the table below. The following table represents estimates only.The actual amounts may vary from these estimates. Net Funds Received from Sale of the Notes (in thousands) $ Use of funds - Research & development - Working capital Total $ 17 ITEM 5. DETERMINATION OF OFFERING PRICE Not applicable. ITEM 6. DILUTION Not applicable. ITEM 7. SELLING STOCKHOLDERS The following table sets forth certain information concerning the resale of the shares of common stock by the selling shareholders (the “Selling Shareholders”). None of the Selling Shareholders nor any of their affiliates has held any position or office with, been employed by or otherwise has had any material relationship with us or our affiliates during the three years prior to the date of this prospectus.Unless otherwise indicated below, none of the Selling Shareholders are broker-dealers or affiliates of a broker-dealer within the meaning of Section 3 of the Securities Exchange Act. This prospectus relates to the offering and sale, from time to time, of up to [] shares of our common stock held by the stockholders named in the table below. Beneficial ownership is determined in accordance with Rule 13d-3 promulgated by the SEC, and generally includes voting or investment power with respect to securities. Except as indicated in the footnotes to the table, we believe, based on information by each selling stockholder, that each selling stockholder possesses sole voting and investment power with respect to all of the shares of common stock owned by that selling stockholder. In computing the number of shares beneficially owned by a stockholder and the percentage ownership of that stockholder, shares of common stock subject to options or warrants held by that stockholder that are currently exercisable or are exercisable within 60 days after the date of the table are deemed outstanding. Those shares, however, are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person or group.As of April 29, 2010, we have [] shares of common stock outstanding, not including the shares of common stock underlying any outstanding notes or warrants. The selling stockholders may sell all or some of the shares of common stock they are offering, and may sell shares of our common stock otherwise than pursuant to this prospectus. The table below assumes that each selling stockholder converts all of the Notes and exercises all of the Warrants and sells all of the shares issued upon conversion and exercise thereof, respectively, and that each selling stockholder sells all of the shares offered by it in offerings pursuant to this prospectus, and does not acquire any additional shares. We are unable to determine the exact number of shares that will actually be sold or when or if these sales will occur. See “Plan of Distribution.” We will not receive any proceeds from the resale of the common stock by the Selling Shareholders.We estimate that our costs and expenses of registering the shares listed herein for resale will be approximately $[]. Unless otherwise indicated in the footnotes to the Selling Shareholder table below, all of the Selling Shareholders received their shares pursuant to the Note Financings, which are described above in The Note Financings. Name of Selling Stockholder Amount of securities of the class owned by such security holder prior to the offering Amount to be offered for the security holder's account Amount of the class to be owned by such security holder after completion of the offering (3) Percentage Ownership After Offering (4) Alpha Capital Anstalt (5) American Capital Ventures (7) 222,227 (8) 0 0% Anthony Cantone (9) 888,908 (10) 0 0% Aria Opportunity Fund, Ltd. (11) 933,353 (12) 0 0% Barry Zeffren (13) 88,891 (14) 0 0% Brio Capital, LP (15) 888,908 (16) 0 0% Bristol Investment Fund, Ltd. (17) 1,777,816 (18) 0 0% Capital Ventures International (19) 3,555,632 (20) 0 0% Cranshire Capital, LLP (21) 2,022,063 (22) 0 0% 18 Fairfield Investment Group, LLC (23) 1,777,816 (24) 0 0% FreeStone Advantage Partners (25) 200,003 (26) 0 0% Gemini Master Fund, Ltd. (27) 0 0% Genesis Asset Opportunity Fund (29) 888,908 (30) 0 0% HUG Funding, LLC (31) 1,333,362 (32) 0 0% Hudson Bay Capital Management LP (33) 888,908 (34) 0 0% Iroquois Master Fund, Ltd. (35) 1,777,816 (36) 0 0% Jeffrey W. Benton (37) 888,908 (38) 0 0% Joel D. Fedder (39) 0 0% Lindsay Rosenwald (41) 0 0% Micro PIPE Fund I, LLC (43) 0 0% Momona Capital Corp (45) M-S Family Foundation (47) 0 0% Mstar Net, LLC (49) 0 0% Oasis Investments, Ltd. (51) 0 0% Octagon Capital, LP (53) 0 0% Paragon Capital LP (55) 0 0% Parsoon Opportunity Fund, Ltd. (57) 0 0% Richard Molinsky (59) 0 0% Security Courier Corporation Pension Plan (61) 0 0% Sherbrooke Partners, LLC (63) 0 0% St. George Investments, LLC (65) 0 0% Tenor Opportunity Master Fund, Ltd. (67) 0 0% The Stacy Grp, LLC (69) 0 0% Warberg Opportunistic Trading Fund, LP (71) 0 0% WhiteFish Group, LLC (73) 0 0% White Star, LLC (75) 0 0% Catawba, Ltd. (77) 0 0% Boston Financial Partners (79) 0 0% JFS Investments (81) 0 0% LWP 1, Ltd. (83) 0 0% Garden State Securities(85) 0 0% Massey Brothers (Feeds) Ltd. EPP (87) 0 0% Malcolm Ramage (89) 0 0% Michael Shah (91) 0 0% Peter Sargent (93) 0 0% Ian Godber (95) 0 0% 19 Simon Garrod (97) 0 0% Roger Hales (99) 0 0% David A. Bradfield (101) 50,000 (102) 0 0% Zainab Kasmani (103) 0 0% Jonathan Davies (105) 0 0% Mayur Naturbhai Patel (107) 0 0% Gerald F. Carroll (109) 20,000 (110) 0 0% Christopher J. Macey (111) 0 0% Zamir & Parigul Afghan (113) 0 0% Paul Brian Meades (115) 0 0% Stephen Charles White (117) 0 0% Berrick Industries (119) 0 0% Gyronix USA LLC Nicholas Tipler(121) 0 0% Brian JB & Jean Alice Adam (123) 0 0% Rollo F. Thistlethwaite Thompson (125) 0 0% Cormac O'Connell (127) 0 0% Patrick Joseph Byrne (129) 0 0% Stuart Sheppard (131) 0 0% Stephen Faun (133) 0 0% PJ Meegan-Rotec Precision Eng. Ret. Plan Trust (135) 0 0% Steve and Linda Noble (137) 0 0% Julian Mark Williams (139) 0 0% Philip & Adele Nielsen (141) 0 0% Michael Villers (143) 0 0% Peter Wells (145) 0 0% Robert Keith (147) 0 0% Wojciech Brykalski(149) 0 0% Richard Brothers (151) 0 0% Roger Huxtable (153) 0 0% John Duffy (155) 0 0% Mr. Anish Shah & Mr. Keshavlal Popat Shah (157) 0 0% Allan Stuart Pulford (159) 0 0% John Richardson (161) 0 0% Richard Z. Boyers (163) 0 0% Charles B. Wilson (165) 0 0% Simon Jackson (167) 0 0% Michael Trainor (169) 0 0% Henry Bladon and Alex Larkin (171) 0 0% Brendan Quinn Pharmacy (173) 0 0% 20 Manor Park Care Ltd (175) 0 0% Mark David Mercer (177) 0 0% Patrick Graham (179) 0 0% Brittex Real Estate Corp Ltd (181) 0 0% Neil John Bayley (183) 0 0% Eyes Right Opticians Ltd (185) 0 0% Charles W. & Elisa Q. Gregg, JTWROS (187) 0 0% Garett & Cherie Guidroz (189) 0 0% Lamar Loe(191) 0 0% F. Larry Holcomb (193) 0 0% John P. Christensen (195) 0 0% William and Sally Atkins Living Trust (197) 0 0% John E. Nash (199) 0 0% Mel Gober (201) 0 0% James J. Guistolisi (203) 0 0% Carl E. Mayer(205) 0 0% Todd Loudin (207) 0 0% Palmer G. Arnold (209) 0 0% Kadirawel Iswara (211) 0 0% Winston Ledlee (213) 0 0% Richard Gender (215) 0 0% Jesup & Lamont Securities Corporation (217) 63,333 (218) 0 0% Ed Cabrera (219) 30,000 (220) 0 0% Todd Havermeister (221) 30,000 (222) 0 0% Robert Giordano (223) 25,000 (224) 0 0% Steve Oloughlin (225) 5,000 (226) 0 0% Brian Reschke (227) 5,000 (228) 0 0% Dawson James Securities (229) 20,401 (230) 0 0% David Weinstein (231) 12,833 (232) 0 0% Richard Aulicino (233) 2,541 (234) 0 0% Tom Curtis (235) 875 (236) 0 0% Alan Greenstein (237) 533 (238) 0 0% Robert D. Keyser, Jr. (239) 3,250 (240) 0 0% Albert Poliak (241) 3,250 (242) 0 0% Douglas Kaiser (243) 3,250 (244) 0 0% Frank Salvatore (245) 3,250 (246) 0 0% Thomas Hands (247) 325 (248) 0 0% William Fox (249) 325 (250) 0 0% * Represents beneficial ownership of less than one percent of our outstanding shares. 21 1) Unless otherwise noted, the Selling Stockholder became one of our shareholders pursuant to one of the closings of the Note Financings we completed on March 26, 2010, April 8, 2010, April 13, 2010 or April 26, 2010.Accordingly, prior to the Offering, the Selling Stockholder only owned shares of common stock underlying the Notes and Warrants received in the Financing (the “Securities”); however, based upon the terms of the Notes and the Warrants, holders may not convert the Notes and/or exercise the warrants, if on any date, such holder would be deemed the beneficial owner of more than 9.99% of the then outstanding shares of our common stock. Therefore, although the Selling Stockholder owns the right to the number of shares listed in this column, it disclaims any beneficial ownership of Securities exceeding the ownership cap. 2) Pursuant to the Registration Rights Agreement we entered into with the Lenders of the Note Financings, we agreed to register all of the shares underlying the Notes and the Warrants, as well as any shares we believe may be issued pursuant to the final conversion price or exercise price of the Notes or Warrants, respectively, and pursuant to an adjustment in such price as per the terms of the Note and Warrant.However, under the Agreement, our obligation to register all such shares shall initially be satisfied by the registration of that number of shares of common stock which is at least equal to the sum of (i) the principal amount of the note plus one year of interest at the rate of 12% divided by the Floor Price of the Note, which is $.28 and (ii) the number of shares of common stock underlying the Lender’s warrant.Therefore, the numbers in this column represent such initial number of shares to be registered that will satisfy our registration obligations. 3) Since we do not have the ability to control how many, if any, of their shares each of the selling shareholders listed above will sell, we have assumed that the selling shareholders will sell all of the shares offered herein for purposes of determining how many shares they will own after the Offering and their percentage of ownership following the offering. 4) All Percentages have been rounded up to the nearest one hundredth of one percent. 5) The address of Alpha Capital Anstlat is 150 Central Park South, New York, New York 10019.The person having voting, dispositive or investment powers over Alpha is Arie Rabinowitz, Authorized Agent. 6) This represents the following shares: 1,529,482 shares of common stock underlying the Note, 183,538 shares of common stock underlying one year of interest at the rate of 12% and 509,241 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. 7) The address of American Capital Ventures is 2Street, Suite 904, Aventura, FL 33180.The person having voting, dispositive or investment powers over American Capital is Howard Gostfrand, Authorized Agent. 8) This represents the following shares: 152,946 shares of common stock underlying the Note, 18,254 shares of common stock underlying one year of interest at the rate of 12% and 50,927 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. 9) The address of Anthony Cantone is 766 Shrewsberry Avenue, Tinton Falls, New Jersey 077224. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Aria Opportunity Fund, Ltd. is60 Wall Street, 13th Floor, New York, New York10005.The person having voting, dispositive or investment powers over Aria is Lawrence Hung, Authorized Agent. This represents the following shares: 642,375 shares of common stock underlying the Note, 77,085 shares of common stock underlying one year of interest at the rate of 12% and 213,893 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Barry Zeffren. is8150 Amherst, St. Louis, Missouri63130. This represents the following shares: 61,179 shares of common stock underlying the Note, 7,341 shares of common stock underlying one year of interest at the rate of 12% and 20,371 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. 22 The address of Brio Capital, LP. is 401 East 34th Street, New York, New York10016.The person having voting, dispositive or investment powers over Brio is [], Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Bristol Investment Fund, Ltd. is 6353 West Sunset Boulevard, Suite 4006, Hollywood, California90028.The person having voting, dispositive or investment powers over Bristol is Amy Wang, Esq., Authorized Agent. This represents the following shares: 1,223,571 shares of common stock underlying the Note, 146,829 shares of common stock underlying one year of interest at the rate of 12% and 407,416 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Capital Ventures International is101 California Street, Suite 3250, San Francisco, California94111.The person having voting, dispositive or investment powers over Capital Ventures is Sam Winer, Authorized Agent. This represents the following shares: 2,447,143 shares of common stock underlying the Note, 293,657 shares of common stock underlying one year of interest at the rate of 12% and 814,832 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Cranshire Capital, LLP is3100 Dundee Road, Suite 703, Northbrook, Illinois60062.The person having voting, dispositive or investment powers over Cranshire is Dan Schneierson, Authorized Agent. This represents the following shares: 1,391,796 shares of common stock underlying the Note, 167,015 shares of common stock underlying one year of interest at the rate of 12% and 463,251 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Fairfield Investment Group, LLC is2 Central Avenue, Madison, New Jersey07940.The person having voting, dispositive or investment powers over Fairfield is Mark Schalles, Authorized Agent. This represents the following shares: 1,223,572 shares of common stock underlying the Note, 146,828 shares of common stock underlying one year of interest at the rate of 12% and 407,416 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Free Stone Advantage Partners is3100 Dundee Road, Suite 703, Northbrook, Illinois60062.The person having voting, dispositive or investment powers over Free Stone is Dan Schneierson, Authorized Agent. This represents the following shares: 137,650 shares of common stock underlying the Note, 16,518 shares of common stock underlying one year of interest at the rate of 12% and 45,835 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Gemini Master Fund, Ltd. is135 Liverpool Drive, Suite C, Cardiff, California92007.The person having voting, dispositive or investment powers over Gemini is Steven Winters, Authorized Agent. This represents the following shares: 1,223,571 shares of common stock underlying the Note, 146,829 shares of common stock underlying one year of interest at the rate of 12% and 407,416 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Genesis Asset Opportunity Fund is61 Paine Avenue, New Rochelle, New York 10804.The person having voting, dispositive or investment powers over Genesis is Ethan Benovitz, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of HUG Funding, LLC is61 Paine Avenue, New Rochelle, New York10804.The person having voting, dispositive or investment powers over HUG is Ethan Benovitz, Authorized Agent. This represents the following shares: 917,679 shares of common stock underlying the Note, 110,121 shares of common stock underlying one year of interest at the rate of 12% and 305,562 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Hudson Bay Capital Management LP is120 Broadway, 40th Floor, New York, New York10271.The person having voting, dispositive or investment powers over Hudson is Yoav Roth, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Iroquois Master Fund, Ltd. is6411 Lexington Avenue, 26th Floor, New York, New York 10022.The person having voting, dispositive or investment powers over Iroquois is [], Authorized Agent. This represents the following shares: 1,223,571 shares of common stock underlying the Note, 146,829 shares of common stock underlying one year of interest at the rate of 12% and 407,416 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. 23 The address of Jeffrey Benton is9 Highland Avenue, Madison, New Jersey07940. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Joel D. Fedder is3590 Mistletoe Lane, Long Boat Key, Florida 34228. This represents the following shares: 917,679 shares of common stock underlying the Note, 110,121 shares of common stock underlying one year of interest at the rate of 12% and 305,562 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Lindsay Rosenwald is787 Seventh Avenue, 48th Floor, New York, New York10019. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Micro PIPE Fund I, LLC is301 Mission Avenue, Suite 209, Oceanside, California92054.The person having voting, dispositive or investment powers over Micro is [], Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Momona Capital Corp is 150 Central Park South, New York, New York, 10019.The person having voting, dispositive or investment powers over Momona is Arie Rabinowitz, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of M-S Family Foundation is242 4th Street, Lakewood, New Jersey08701.The person having voting, dispositive or investment powers over M-S is Soshana Englander, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of MSTAR.Net, LLC is303 East Wacker Drive, Suite 1200, Chicago, Illinois60601.The person having voting, dispositive or investment powers over MSTAR is John Fife, Authorized Agent. This represents the following shares: 3,303,571 shares of common stock underlying the Note, 396,429 shares of common stock underlying one year of interest at the rate of 12% and 1,100,000 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Oasis Investments, Ltd. isThe Center 99 Queen's Road Central, Suite 2136, 21st Floor, Central Hong Kong.The person having voting, dispositive or investment powers over Oasis is Phillip Meyer, Authorized Agent. This represents the following shares: 2,141,250 shares of common stock underlying the Note, 256,950 shares of common stock underlying one year of interest at the rate of 12% and 712,978 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Octagon Capital, LLP is155 West 68th Street, #27E, New York, New York10023.The person having voting, dispositive or investment powers over Octagon is Steven Hart, Authorized Agent. This represents the following shares: 1,835,357 shares of common stock underlying the Note, 220,243 shares of common stock underlying one year of interest at the rate of 12% and 611,124 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Paragon Capital, LP is110 East 59th Street, 29th Floor, New York, New York10022.The person having voting, dispositive or investment powers over Paragon is Alan Donenfeld, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Parsoon Opportunity Fund, Ltd. is 60 Wall Street, 13th Floor, New York, New York10005.The person having voting, dispositive or investment powers over Parsoon is Lawrence Hung, Authorized Agent. This represents the following shares: 275,304 shares of common stock underlying the Note, 33,036 shares of common stock underlying one year of interest at the rate of 12% and 91,669 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Richard Molinsky is 51 Lords Highway East, Weston, Connecticut06883. This represents the following shares: 305,893 shares of common stock underlying the Note, 36,707 shares of common stock underlying one year of interest at the rate of 12% and 101,854 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Security Courier Corporation is620 Revere Beach Boulevard, Revere, Massachusetts02151.The person having voting, dispositive or investment powers over Security is [], Authorized Agent. 24 This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Sherbrooke Partners, LLC is c/o Burnham Hill, 590 Madison Avenue, 5th Floor, New York, New York10022.The person having voting, dispositive or investment powers over Sherbrooke is Matthew Balk, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of St. George Investments, LLC is 303 East Wacker Drive, Suite 1200, Chicago, Illinois60601.The person having voting, dispositive or investment powers over Pension is John Fife, Authorized Agent. This represents the following shares: 6,607,285 shares of common stock underlying the Note, 792,875 shares of common stock underlying one year of interest at the rate of 12% and 2,200,047 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing; as well as 250,000 shares we issued to St. George Investments, LLC pursuant to the Waiver of Trigger Event we entered into with them on October 23, 2009. (See St. George Default Note Waiver above). The address of Tenor Opportunity Master Fund, Ltd. is 60 Wall Street, 13th Floor, New York, New York10005.The person having voting, dispositive or investment powers over Tenor is Lawrence Hung, Authorized Agent. This represents the following shares: 917,679 shares of common stock underlying the Note, 110,121 shares of common stock underlying one year of interest at the rate of 12% and 305,562 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of The Stacy Grp, LLC is201 South Biscayne Boulevard, 28th Floor, Miami, Florida33131.The person having voting, dispositive or investment powers over Stacy is S. Eisenberg, Authorized Agent. This represents the following shares: 1,223,571 shares of common stock underlying the Note, 146,829 shares of common stock underlying one year of interest at the rate of 12% and 407,416 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Warberg Opportunistic Trading Fund, LP is716 Oak Street, Winnetka, Illinois60093.The person having voting, dispositive or investment powers over Warberg is [], Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of WhiteFish Group, LLC is 222 Rockaway Turnpike, Suite 4, Cedarhurst, New York11516.The person having voting, dispositive or investment powers over WhiteFish is Jonathan Leifer, Authorized Agent. This represents the following shares: 1,223,571 shares of common stock underlying the Note, 146,829 shares of common stock underlying one year of interest at the rate of 12% and 407,416 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of White Star, LLC is 152 West 57th Street, 54th Floor, New York, New York10019.The person having voting, dispositive or investment powers over White Star is Motti Fox, Authorized Agent. This represents the following shares: 611,786 shares of common stock underlying the Note, 73,414 shares of common stock underlying one year of interest at the rate of 12% and 203,708 shares of common stock underlying the Warrant, all of which were issued pursuant to the Note Financing. The address of Catawba, Ltd. is 22 Rue de las Berra, 1630 Bulle, Switzerland.The person having voting, dispositive or investment powers over Catawba is [], Authorized Agent. This represents shares of our common stock that Catawba received pursuant to []. The address of Boston Financial Partners is 8 Essex Center Drive, 2nd Floor, Peabody, Massachusetts, 01960.The person having voting, dispositive or investment powers over Boston Financial is [], Authorized Agent. This represents shares of our common stock that Boston Financial received pursuant to []. The address of JFS Investments is 35 Crest Loop, Staten Island, New York 10312.The person having voting, dispositive or investment powers over Crest Loop is [], Authorized Agent. This represents shares of our common stock that Crest Loop received pursuant to []. The address of LWP 1, Ltd. is 90 Post Road, Westport Connecticut, [].The person having voting, dispositive or investment powers over LWP is [], Authorized Agent. This represents shares of our common stock that LWP received pursuant to []. The address of Garden State Securities is 1540 Route 138, Wall, New Jersey 07719.The person having voting, dispositive or investment powers over Garden State is [], Authorized Agent. This represents shares of our common stock that Garden State received pursuant to []. 25 The address of Massey Brothers (Feeds) Ltd. EPP is Ceanage Mills, Holmes, Chappel, Chesire CW 8EE, UK.The person having voting, dispositive or investment powers over Massey is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Malcolm Ramage is 9 Wolfgill Drive, Dumfries Dumfriesshire DG1-4X4 UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Michael Shah is 15 Cornfield Motham Rise Stalybridge SK 15-2VA UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Peter Sargent is 4 High Street Winterbourne Bristol B5174-1JN UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Ian Godber is 2 Newfield Ave Castleford West Yorkshire WF10-4BH UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Simon Garrod is 11 Crown Gardens G129HL Scotland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Roger Hales is 12 Lumsden Way Balmedlie Aberdeen Scotland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of David A. Bradfield is 280 Park Ave, Hull Eyork HU5-4DA UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Zainab Kasmani is 37 Westminister Road, Morecambe England LA4-4JK UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Jonathan Davies is 53 High Street Holywell Fintshire North Wales CH8-TTF UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Mayur Naturbhai Patel is 177 Kingsley Road Middlesex England TW3-4AS UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Gerald Carroll is 18 Anne Devlin Ave, Rathfarnham, 14 Dublin Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Christopher Macey is Shepherds View New Pit Paulton Bristol B539-7PS UK. This represents shares of our Common Stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Zamir & Parigul Afghan is Marley Wood Chilworth Rd, Southhampton Hampshire S016-7LA UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Paul Meades is 79 Ladygate Lane Ruisleys Midox MA4-7QX. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Stephen White is 109 Clarance Ave New Malden Surrey KT3-3TY UK. This represents shares of our Common Stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Berrick Industries is Ballworig Business Park, Tralee Co. Kerry, Ireland.The person having voting, dispositive or investment powers over Berrick is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Gyronix USA is Eastbury Vicarage Road, Southborough, Kent, UKTN4-0SN.The person having voting, dispositive or investment powers over Gyronix is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Brian JB & Jean Alice Adam is 1 Tern Park, Newtownards, North Ireland. 26 This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Rollo Thompson is West Lea Westbank Road, Skipton North Yorkshire, UKBD2301QT. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Cormac O’Connell is Mount Mapas Victoria Road, Killiney County Dublin, Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Patrick Byrne is Louglass Ballybinan Athy Co., Ildare, Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Stuart Sheppard is 17 Lake Road, Chandlers Ford, Hampshire UKS0531E2. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Stephen Faun is 2 Worieston Close, Middlewich Cheshire CW10-0R6 UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of PJ Meegan Trust is Harmony Court, Harmony Road, Dublin 2, Ireland. The person having voting and dispositive power over the PJ Meegan Trust is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Steve and Linda Noble is Chequers, Little Bardfield, Braintree, Essex CM7 4TW. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Julian Williams is Ludes Farm Stowey, Bristol BS39-4DW UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Philip & Adele Nielsen is 8 Jonscraft Queensbury, Bradford West Yorkshire UKBD13-2LY. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Michael Villers is 8 Sedgemere Two Mile Ash, Milton Keynes UKMK8-8DS. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Peter Wells is 54 Book Lane, Harrold UK Mk43-7BW. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Robert Keith is Clotacia Cootehill, Cavan, Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Wojciech Brykalski is 33 Foxglove Avenue, Leeds, UKLS8-2QR. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Richard Brothers is 29 Heaton Street, Standish, Wigan WN6-0DA UK. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Roger Huxtable is c/o Transco Delivery Svcs. Ltd., 4 Maes Y Dderwen, Morriston, Swansea, West Glamorgan UKSA6-6ET. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of John Duffy is 7 Watermill Lawn Raheny, Dublin 5, Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Mr. Anish Sha and Mr. Keshavlal Shah is 88 Warwick Avenue, Edgware, London, H48-8UJ. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Allan Pulford is 9 Surrey Road, North Harrow, MiddlesexH91-4NJ. 27 This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of John Richardson is High Pine Cottage, Upper Village Road, Sunninghill, Ascot Berks SL5-7AG. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Richard Boyers is Unit 2 Prince Charles Drive, Immingham North East, Lincolnshire DN40-1QP. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Charles Wilson is 1 Signal Hill Battery Road, N. Queensferry, Dunfermline FiftKY&11-2YB. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Simon Jackson is Rowan Farm, Priory Road, Ruskington Sleaford NG34-9DJ. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Michael Trainor is 16 Brennantown Avenue, Cabinteely, Dublin, Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Henry Bladon and Alex Larkin is 4 Grove Park Road, Weston S-Mare, United KingdomBS23-2LN. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Brendan Pharmacy is Georges Street, Gort County, Galway, Ireland. The person with voting and dispositive power over Brendan Pharmacy is [ ], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Manor Park Care Ltd. is 3 Ellenborough Park North Weston-Super-Mare North Somerset BS231XH.The person with voting and dispositive power over Manor Park is [ ], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Mark Mercer is 12 Digmby Croft Milton Keynes, Bucks MK100BD. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Patrick Graham is Bohernabreena Tallaght Dublin, Ireland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Brittex Real Estate Corp Ltd. is Richwood House 50-54 Fairview Road, Cheltenham GL522YP. The person with voting and dispositive power over Brittex is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Neil Bayley is 88 High Street Wallaston, Stourbridge West Midlands. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Eyes Right Opticians Ltd. is 12 Brakenwood Drive, Cheadle Chesire SK81JX. The person with voting and dispositive power over Eyes Right is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Charles and Elisa Gregg, JTWROS is 950 Markham Woods Road, Longwood, Florida32779. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Mr. and Mrs, Guidroz is P.O. Box 2272, 7085 53rd Street, Vero Beach, Florida 32967. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Lamar Loe is 23 Breakers Lane, Ridgeland, Mississippi39157. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. 28 The address of F. Larry Holcomb is 721 Edgewood Drive, Sheffield, Alabama35660. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of John Christenssen is 2900 North Flagler Drive, West Palm Beach, Florida33407. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of the Atkins Living Trust is 807 Blairmont Drive, Boone, North Carolina 28607. The person with voting and dispositive power over the Atkins Living Trust is [], Authorized Agent. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of John Nash is 209 Main Street, North Brookfield, Massachusetts01535. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Mel Gober is 3072 Old Still Lane, Fort Lauderdale, Florida33331. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of James Guistolisi is ay Isle Drive, Boca Raton, Florida33487. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Carl Mayer is 5310 Kenosha Street, Richmond, Illinois60071. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Todd Loudin is 4508 Alpine Rose Bend, Elliott City, Maryland. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Palmer Arnold is 15414 Carrillon Estates Boulevard, Tampa, Florida33625. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Kadirawel Iswara is 235 Tiber Place, Staten Island, New York10301. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Winston Ledlee is P.O. Box 11113, St. Thomas, Virgin Islands00801. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Richard Gender is 741 Kentstown Court, Winter Springs, Florida 32708. This represents shares of our common stock underlying the selling shareholders 10% Convertible Note, including interest at the rate of 10% per annum for two years, all convertible at $1.20. The address of Jesup is 650 Fifth Avenue, 3rd Floor, New York, NY 10019.The person having voting, dispositive or investment powers over Jesup is John Fife, Authorized Agent. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate ofJesup, one of the placement agents in the offering of the 10% Convertible Notes. The address of Ed Cabreara is 650 Fifth Avenue, 3rd Floor, New York, NY 10019. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate ofJesup, one of the placement agents in the offering of the 10% Convertible Notes. The address of Todd Havermeister is 650 Fifth Avenue, 3rd Floor, New York, NY 10019. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate ofJesup, one of the placement agents in the offering of the 10% Convertible Notes. The address of Robert Giordano is 650 Fifth Avenue, 3rd Floor, New York, NY 10019.. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate ofJesup, one of the placement agents in the offering of the 10% Convertible Notes. The address of Steve Oloughlin is 650 Fifth Avenue, 3rd Floor, New York, NY 10019.. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate ofJesup, one of the placement agents in the offering of the 10% Convertible Notes. The address of Brian Reschke is 650 Fifth Avenue, 3rd Floor, New York, NY 10019.. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate ofJesup, one of the placement agents in the offering of the 10% Convertible Notes. The address of Dawson James is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432.The person having voting, dispositive or investment powers over Dawson James is [], Authorized Agent. This represents shares underlying placement agent warrants issued to this selling shareholder, who was one of the placement agents in the offering of the 10% Convertible Notes. 29 The address of David Weinstein is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Richard Aulicino is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Tom Curtis is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Alan Greenstein is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Robert Keyser is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Albert Poliak is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Douglas Kaiser is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Frank Salvatore is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of Thomas Hands is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. The address of William Fox is 925 South Federal Highway, Suite 600, Boca Raton, Florida, 33432. This represents shares underlying placement agent warrants issued to this selling shareholder, who is an affiliate of Dawson James, one of the placement agents in the offering of the 10% Convertible Notes. ITEM 8. PLAN OF DISTRIBUTION We are registering the shares of common stock on behalf of the Selling Shareholders. The selling security holders and any of their pledgees, donees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock being offered under this prospectus on any stock exchange, market or trading facility on which shares of our common stock are traded or in private transactions.These sales may be at fixed or negotiated prices.The selling security holders may use any one or more of the following methods when disposing of shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resales by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · to cover short sales made after the date that the registration statement of which this prospectus is a part is declared effective by the Commission; 30 · broker-dealers may agree with the selling security holders to sell a specified number of such shares at a stipulated price per share; · a combination of any of these methods of sale; and · any other method permitted pursuant to applicable law. The shares may also be sold under Rule 144 under the Securities Act of 1933, as amended if available, rather than under this prospectus.The selling security holders have the sole and absolute discretion not to accept any purchase offer or make any sale of shares if they deem the purchase price to be unsatisfactory at any particular time. The selling security holders may pledge their shares to their brokers under the margin provisions of customer agreements.If a selling security holder defaults on a margin loan, the broker may, from time to time, offer and sell the pledged shares. Broker-dealers engaged by the selling security holders may arrange for other broker-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling security holders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, which commissions asto a particular broker or dealer may be in excess of customary commissions to the extent permitted by applicable law. If sales of shares offered under this prospectus are made to broker-dealers as principals, we would be required to file a post-effective amendment to the registration statement of which this prospectus is a part.In the post-effective amendment, we would be required to disclose the names of any participating broker-dealers and the compensation arrangements relating to such sales. The selling security holders and any broker-dealers or agents that are involved in selling the shares offered under this prospectus may be deemed to be “underwriters” within the meaning of the Securities Act in connection with these sales.Commissions received by these broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act.Any broker-dealers or agents that are deemed to be underwriters may not sell shares offered under this prospectus unless and until we set forth the names of the underwriters and the material details of their underwriting arrangements in a supplement to this prospectus or, if required, in a replacement prospectus included in a post-effective amendment to the registration statement of which this prospectus is a part. The selling security holders and any other persons participating in the sale or distribution of the shares offered under this prospectus will be subject to applicable provisions of the Exchange Act, and the rules and regulations under that act, including Regulation M.These provisions may restrict activities of, and limit the timing of purchases and sales of any of the shares by, the selling security holders or any otherperson.Furthermore, under Regulation M, persons engaged in a distribution of securities are prohibited from simultaneously engaging in market making and other activities with respect to those securities for a specified period of time prior to the commencement of such distributions, subject to specified exceptions or exemptions.All of these limitations may affect the marketability of the shares. If any of the shares of common stock offered for sale pursuant to this prospectus are transferred other than pursuant to a sale under this prospectus, then subsequent holders could not use this prospectus until a post-effective amendment or prospectus supplement is filed, naming such holders.We offer no assurance as to whether any of the selling security holders will sell all or any portion of the shares offered under this prospectus. We have agreed to pay all fees and expenses we incur incident to the registration of the shares being offered under this prospectus.However, each selling security holder and purchaser is responsible for paying any discounts, commissions and similar selling expenses they incur. We and the selling security holders have agreed to indemnify one another against certain losses, damages and liabilities arising in connection with this prospectus, including liabilities under the Securities Act. 31 ITEM 9. DESCRIPTION OF SECURITIES TO BE REGISTERED Common Stock Our authorized capital consists of 100,000,000 shares of common stock, $.001 par value per share.As of April 30, 2010, there were29,231,112 shares of our common stock outstanding. Each outstanding share of common stock entitles the holder thereof to one vote per share on matters submitted to a vote of shareholders.Stockholders do not have preemptive rights to purchase shares in any future issuance of our Common Stock. The holders of shares of our common stock are entitled to dividends out of funds legally available when and as declared by our board of directors. Our board of directors has never declared a dividend. Should we decide in the future to pay dividends, it will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including the company’s financial condition and the results of operations, capital requirements, contractual restrictions, business prospects, and other factors that the Board of Directors considers relevant.Each share shall be entitled to the same dividend.In the event of our liquidation, dissolution or winding up, holders of our common stock are entitled to receive, ratably, the net assets available to stockholders after payment of all creditors. All of the issued and outstanding shares of our Common Stock are duly authorized, validly issued, fully paid and non-assessable. To the extent that additional shares of our Common Stock are issued, the relative interests of existing stockholders will be diluted. Notes Pursuant to the Note Financings, which we closed on March 22, April 8, April 13, and April 26, 2010, we issued an aggregate of approximately $11,000,000 Convertible Notes. (“Notes”) to an aggregate of 37 Lenders.The Notes issued pursuant to all of the financings are referred to herein as the Notes. But for an addendum we entered into at the second closing regarding the number of shares we can issue before receiving stockholder approval to issue more than 19.99% of our issued and outstanding common stock, the terms of the transaction and securities issued pursuant thereto were the same in each of the closings.If we fail to obtain such approval, an Event of Default under the Notes shall occur – the Notes issued in all of the Note Financings contain the same terms. We are also obligated to receive listing approval from NYSE Amex for the shares of common stock issuable upon conversion of the Note and exercise of the Warrant as soon as practicable after Closing, but in no event later than May 1, 2010.NYSE Amex approved the application for listing on April19, 2010 for the shares issuable on conversion of the Notes and Warrants in the First Closing.An application was filed on April20, 2010 with the NYSE Amex for listing approval of the shares issuable on conversion of the Notes or issuable on exercise of the Warrants in the Second Closing and the Third Closing. The Company has not yet applied for listing of the shares issuable on conversion of the Fourth Closing Notes or issuable on exercise of the Warrants issued in the Fourth Closing or pursuant to their Rights of Participation, but intends to do so in the near future.If we do not obtain NYSE Amex listing approval, we will be in breach of our obligations under the Agreements. The Lenders have the right, at their sole option, to convert the Notes, in whole or in part into shares of our common stock.The number of shares of common stock to be issued upon conversion shall be determined by dividing (a) the amount sought to be converted by (b) the greater of (i) the Conversion Price (as defined below) at that time, or (ii) the Floor Price (as defined below).The Conversion Price is equal to 80% of the volume-weighted average price for the 5 trading days ending on the business day immediately preceding the applicable date the conversion is sought, as reported by Bloomberg, LP, or if such information is not then being reported by Bloomberg, then as reported by such other data information source as may be selected by the Lender.The Floor Price is initially equal to $0.28 per share, subject to adjustment upon the occurrence of certain events, including recapitalization, stock splits, and similar corporate actions.Additionally, if we issue any additional shares of common stock or securities convertible or exercisable into shares of common stock at a price lower than $0.28 per share, then the Floor Price shall adjust to such lower price. If, during the term of the Notes, the average closing bid price for the common stock for at least 20 of the immediately preceding 30 trading days equals or exceeds $1.25, then on 20 days’ irrevocable notice, and subject to certain conditions set forth in the Notes, we can cause the Lenders to convert the outstanding balance of the Notes into shares of common stock. The number of shares of common stock to be so delivered shall not exceed an amount equal to the product of the average daily volume of common stock traded on the primary exchange for common stock during the 20 prior Trading Days as of the mandatory conversion determination date multiplied by twenty. 32 Interest on the unpaid principal balance of the Note shall accrue at the rate of 12% per annum, which shall increase to 18% upon the occurrence of an event of default of trigger event, as those terms are defined in the Note.Commencing on the 6 month anniversary of the Note and each 90 days thereafter on which a payment of interest is due and continuing on the first day of every third month thereafter until the one year anniversary of the Note, we shall pay the Lender all interest, fees and penalties accrued but unpaid under the Note as of such date. Pursuant to the terms of the Note, we shall also pay Lender one-sixth of the principal amount of the Notes each month commencing on the six month anniversary of the Notes, and continuing thereafter until the Maturity Date, when we shall pay all remaining principal and interest, in cash.We maintain the right to make any and all of the six payments, at our option, in cash or shares of common stock at the greater of the Floor Price or 80% of the volume-weighted average price for the 5 trading days ending on the business day immediately preceding the applicable payment date. Notwithstanding any other terms to the contrary, pursuant to the terms of the Notes, we must pay all amounts due under the Notes in cash unless all of the following conditions are met: (i) a payment in common stock would not cause the Lenders’ beneficial ownership of common stock to exceed 9.99% of our then outstanding shares of common stock; (ii) we received NYSE Amex listing approval for the common stock issuable under the Notes; (iii) not less than seven calendar days prior to the applicable payment date, we shall have notified the Lenders that we intend to make such payment in common stock; (iv) (a) the common stock to be issued have been registered under the Securities Act of 1933, as amended, or (b) (A) Rule 144 promulgated thereunder is available for their sale, (B) we provided to the Lenders (prior to the delivery of the common stock on the applicable payment date) an attorney’s opinion, in a form acceptable to the Lenders, which provides that Rule 144 is available for the sale of the common stock, (C) we are current on all of our Securities and Exchange Commission reporting obligations, and (D) we are not subject to an extension for reporting our quarterly or annual results; (v) the closing bid price for the common stock on the business day on which notice is given is greater than the Floor Price divided by 80%; and (vi) neither an Event of Default nor a Trigger Event shall have occurred. Upon a Triggering Event, the outstanding balance of the Note shall immediately increase to 125% of the then owing principal balance and interest shall accrue at the rate of 1.5% per month.The following constitute Triggering Events under the Note: a decline in our 5-day average VWAP to less than $0.20 per share, a decline in the 10 day trading average daily dollar volume of our common stock to less than $35,000 of volume per day, a judgment exceeding $100,000 is entered into against us, or if we fail to file this Registration Statement before May 3, 2010, have this Registration Statement declared effective by June 1, 2010 or fail to keep it effective for the effective period. Upon an Event of Default, as defined in the Notes, the Lenders may declare the unpaid principal balance together with all accrued and unpaid interest thereon immediately due and payable.However, all outstanding obligations payable by us shall automatically become immediately due and payable if we become the subject of a bankruptcy or related proceeding.The following trigger an Event of Default under the Notes: if we fail to make a payment or deliver shares due under the Notes when same becomes due, we breach any of the covenants under the Notes, any of the representations or warranties we made in the Notes or Note Purchase Agreements are found to be false or misleading in a material respect, if we fail to pay our debts and we become involved in a bankruptcy proceeding, if a government agency institutes an action against us that affects our financial condition and ability to pay the debt, of if we do not cure a Triggering Event within 5 trading days of notice of same. Based upon the terms of the Notes, the holders thereof may not convert them if on any date, such holder would be deemed the beneficial owner of either more 9.99% of the then outstanding shares of our common stock. March – April 2010 Warrants As of April 29, 2010 there were 13,190,040 March – April 2010 Warrants outstanding. These Warrants have a term of five years from the date of issuance and is initially exercisable at the higher of: (i) 105% of the average VWAP for the five trading days immediately preceding the date we issued the Warrants; and (ii) the Floor Price (the same as in the Notes) in effect on the date the Warrants is exercised.The Lenders may exercise the Warrant via a cashless exercise if a registration statement for the Warrant Shares is not the in effect.Pursuant to a cashless exercise, the Holder shall be entitled to receive a number of shares of common stock equal to (x) the excess of the Current Market Value (as hereinafter defined) over the aggregate Exercise Price of the portion of the Warrants then being exercised, divided by (y) the Adjusted Price of the common stock (as hereinafter defined).Current Market Value means an amount equal to the Market Price, which is the higher of: (i) the closing price of the common stock on the issue date of the Warrants; or (ii) the VWAP of the common stock for the trading day that is two trading days prior to the exercise date, multiplied by the number of shares of common stock specified in the exercise notice.Adjusted Price of the common stock means the conversion price of the Notes, in effect on any relevant exercise date of the Warrant. 33 Pursuant to the terms of the Warrants, we will not effect the exercise of any Warrants, and no person who is a holder of any Warrants has the right to exercise his/her Warrant, if after giving effect to such exercise, such person would beneficially own in excess of 9.99% of the then outstanding shares of our common stock The exercise price of the Warrants and the number of shares of common stock purchasable upon exercise of the Warrants are subject to adjustment upon the occurrence of certain events. Such events include recapitalizations or consolidations, combinations of our common stock and dividends payable in our common stock. Registration Rights In connection with the issuance of the Notes and the Warrants, we agreed to file the current registration statement with the Securities and Exchange Commission to register for resale the shares of common stock issuable upon the exercise of the Warrants and conversion of the Notes. Pursuant to the Registration Rights Agreement we entered into with the Lenders of the Note Financings, we agreed to register all of the shares underlying the Notes and the Warrants, as well as any shares we believe may be issued pursuant to the final conversion price or exercise price of the Notes or Warrants, respectively, and pursuant to an adjustment in such price as per the terms of the Note and Warrant.However, under the Agreement, our obligation to register all such shares shall initially be satisfied by the registration of that number of shares of common stock which is at least equal to the sum of (i) the principal amount of the note plus one year of interest at the rate of 12% divided by the Floor Price of the Note, which is $.28 and (ii) the number of shares of common stock underlying the Lender’s warrant. Transfer Agent The transfer agent for our common stock is Corporate Stock Transfer, Inc. Denver, Colorado Item 10. Interest of Named Experts and Counsel The validity of the securities offered hereby have been passed upon for us by Leser, Hunter, Taubman and Taubman, New York, New York.The consolidated financial statements as of and for the years ended December 31, 2009 and 2008 included in this prospectus and in the registration statement have been audited by KMJ Corbin& Company LLP, an independent registered public accounting firm, as stated in their report appearing herein. 34 Item 11. Information with Respect to the Registrant Business We recently refocused our business on the development, manufacture and marketing of advanced, pioneering medical diagnostic products, including our ONKO-SUREtm, a proprietary In-Vitro Diagnostic (“IVD”) Cancer Test. During the third and fourth quarter of 2009, we repositioned various business segments that we believe will enable us to monetize the value of some of our assets through either new partnerships, separate potential IPO’s or possible sales. These special assets include: (i)our 98% ownership in China-based pharmaceuticals business, Jade Pharmaceuticals Inc. (JPI); (ii)our 100% ownership of a proprietary cancer vaccine therapy technology: Combined Immunogene Therapy (“CIT”); and (iii)100% ownership of the Elleuxe brand of advanced skin care produces with proprietary formulations that include human placenta extract ingredients sourced from the China operations of JPI. Until the deconsolidation in September 2009, we operated in China through our wholly owned subsidiary, JPI. JPI engages in the manufacture and distribution of generic and homeopathic pharmaceutical products and supplements, as well as cosmetic products. JPI originally manufactured and distributed its products through two wholly-owned Chinese subsidiaries, Jiangxi Jiezhong Bio-Chemical Pharmacy Company Limited (“JJB”) and Yangbian Yiqiao Bio-Chemical Pharmacy Company Limited (“YYB”). However, JPI sold its interest in YYB on June 26, 2009 and during the quarter ended September29, 2009, we deconsolidated JPI due to the inability to exercise significant influence of its operations (See “Discontinued Operations” and “Deconsolidation” below). In connection with the deconsolidation, we reclassified our China pharmaceutical manufacturing and distribution business (conducted through our JPI subsidiary) as a business investment, rather than a consolidated operating subsidiary. On September25, 2009, we changed our corporate name from “AMDL, Inc.” to “Radient Pharmaceuticals Corporation,” because we believe Radient Pharmaceuticals as a brand name has considerable market appeal and reflects our new corporate direction and branding statements. We are now actively engaged in the research, development, manufacturing, sale and marketing of our ONKO-SUREtm, a proprietary IVD Cancer Test in the United States, Canada, Chile, Europe, India, Korea, Taiwan, Vietnam and other markets throughout the world. Virtually all of our sales are to distributors. We manufacture and distribute our proprietary ONKO-SUREtm cancer test kits at our licensed manufacturing facility located at 2492 Walnut Avenue, Suite100, in Tustin, California. We are a United States Food and Drug Administration (“USFDA”), GMP approved manufacturing facility. We maintain a current Device Manufacturing License issued by the State of California, Department of Health Services, Food and Drug Branch. Discontinued Operations and Dispositions On January22, 2009, our board of directors authorized management to sell the operations of YYB and it was sold in June 2009. Proceeds from the sale of YYB consist of a note receivable in the amount of 16million Yuan Renminbi (“RMB”) (approximately U.S.$2,337,541), which was paid directly to a bank, that JPI owed approximately 18,250,000 RMB (approximately U.S.$2,668,000) at the date of sale. In connection with the sale, JPI transferred rights to certain land and land use rights upon sale. JPI remains liable on the debt obligation to the bank for any amounts not paid by the buyer of YYB, as such obligation did not pass directly to the buyer. Deconsolidation During the third quarter of 2009, it became apparent to our management that our working relationship with management of our operations in China was becoming increasingly strained. Accordingly, we deemed it appropriate to seek alternative means of monetizing our investment. There were several issues that caused us to conclude accordingly, including, but not limited to: · Lack of responsiveness by the management in China to our requests for financial information; · Lack of responsiveness by management in China to our requests to transfer our funds to bank accounts under corporate control; · Lack of timely communication with their corporate management concerning significant decisions made by management in China concerning the disposal of the YYB subsidiary;and · Lack of timely communication with corporate officers concerning operations in China. 35 Effective September29, 2009, based on unanimous consent of our board of directors and an executed binding agreement (the “Agreement”) between us and certain individual stockholders in China, we deconsolidated all activity of JPI. Based on the Agreement and in accordance with current accounting guidelines, we deconsolidated JPI as of the date we ceased to have a controlling financial interest, which was effective September29, 2009. In accordance with the Agreement, we agreed to exchange our shares of JPI for 28,000,000 non-voting shares of preferred stock, which represents all outstanding shares of preferred stock, relinquished all rights to past and future profits, surrendered our management positions and agreed to a non-authoritative minority role on the board of directors. Despite the deconsolidation of JPI on September29, 2009, we still believe JPI has a promising future. We hope that we will be able to sell off a portion or all of our ownership in JPI during the next 24months. Alternatively, we will seek an exit from our investment at or after any public listing in China. We may also retain all or a portion of our remaining equity stake in JPI, if ownership continues to look promising. The goal is to gain the best valuation possible for this strategic asset. Additionally, we believe that JPI’s business and brand recognition make it a potential buyout target. However, no potential buyer has yet been identified. Elleuxe Brand of Premium Anti-Aging Skin Care Products We now intend to license or sell off our Elleuxe brand of cosmetic products that were originally developed by JPI in 2008, based upon their HPE anti-aging therapeutic products. We have reformulated these products for international markets under the brand name Elleuxe. The Elleuxe family of products is a therapeutic, high-end skin care product line based on the active ingredient ‘Elleuxe Protein”— our proprietary active ingredient that offers cell renewing properties designed to minimize the appearance of aging. The initial Elleuxe product line includes: · Hydrating Firming Cream · Renergie Hydrating Cleanser · Intense Hydrating Cleanser · Visable Renewing Hydrating Softener · Smoothing Renewing Eye Moisturizer IVD DIAGNOSTICS DIVISION IVD Industry and Market The receipt of USFDA approval for marketing our proprietary ONKO-SUREtm cancer test kit in July 2008, has given us significant visibility in the in-vitro diagnostics (“IVD”) industry. The growth of the IVD marketplace has been driven by an increase in the incidence of cancer, other chronic and infectious diseases, emerging technologies and increasing patient awareness. The world market for IVD tests for cancer is expected to grow at nearly 11% annually and could reach nearly $8billion by the end of 2012. (Kalorama Research Group: 2008) 36 ONKO-SUREtm We are the developer and worldwide marketer of ONKO-SUREtm, non-invasive cancer blood test kit. On July8, 2009, we changed the brand name of our in-vitro diagnostic cancer test from DR-70tmto the more consumer friendly, trademarked brand name “ONKO-SUREtm,” which we believe communicates it as a high quality, innovative consumer cancer test. We also installed a new tag line— “The Power of Knowing”— which communicates to cancer patients and their physicians that the test is effective in assessing whether a patient’s cancer is progressing during treatment or is in remission. In clinical trials, the ONKO-SUREtm test kit has demonstrated its ability to detect the presence of certain cancers in humans 84percent of the time overall. ONKO-SUREtm is a simple, non-invasive blood test used for the detection and/or monitoring of 14 different types of cancer including: lung, breast, stomach, liver, colon, rectal, ovarian, esophageal, cervical, trophoblastic, thyroid, malignant lymphoma, and pancreatic. ONKO-SUREtm can be a valuable diagnostic tool in the worldwide battle against cancer, the second leading cause of death worldwide. ONKO-SUREtm serves the IVD cancer/oncology market which, according to Bio-Medicine.org, is growing at an 11% compounded annual growth rate. The ONKO-SUREtm test kit is a tumor-marker, which is a biochemical substance indicative of neoplasia, potentially specific, sensitive, and proportional to tumor load, used to screen, diagnose, assess prognosis, follow response to treatment, and monitor for recurrence. As ONKO-SUREtm test kit is a non-invasive blood test, there are no side effects of the administration of the test. As with other cancer diagnostic products, false positive and false negative test results could pose a small risk to patient health if their physician is not vigilant in following up on the ONKO-SUREtm test kit results with other clinically relevant diagnostic modalities. While the ONKO-SUREtm test kit is helpful in diagnosing whether a patient has cancer, the attending physician needs to use other testing methods to determine and confirm the type and kind of cancer involved. The ONKO-SUREtmtest kit can be added easily and inexpensively to the pre-existing line of ELISA-based diagnostics performed routinely by clinical laboratories throughout the world. Furthermore, the ONKO-SUREtmtest kit can be used in place of more costly and time consuming diagnostic tests. In clinical trialsin China, Germany, Taiwan and Turkey, ONKO-SUREtm has been used as a screen for multiple cancers while only needing a single blood sample. A positive ONKO-SUREtm value is then followed with other diagnostic tests to determine the specific type of cancer. We developed the next generation version of the ONKO-SUREtm test kit, and in 2009, we entered into a collaborative agreement with the Mayo Clinic to conduct a clinical study to determine whether the new version of the kit can lead to improved accuracy in the detection of early-stage cancer. The Company’s ONKO-SUREtm cancer test kits are currently sold in the form of a 96well test plate, which, after standards are applied, 43 individual tests can be run in duplicate. These tests are typically run in a reference laboratory with test results determined by using a micro-titer reading analyzer. Results are sent to the attending physician who then relays those results to the patient. Typically, a patient can receive results within 3-5days from the blood draw date. Because the ONKO-SUREtm test kit is a non-invasive blood test, there are no side effects of the administration of the test. As with other cancer diagnostic products, false positive and false negative test results could pose a small risk to patient health if the physician is not vigilant in following up on the ONKO-SUREtm test kit results with other clinically relevant diagnostic modalities. While the ONKO-SUREtm test kit can be helpful in diagnosing whether a patient has cancer, the attending physician needs to use other testing methods to determine and confirm the type and kind of cancer involved. ONKO-SUREtm Test Kit Sales and Licensing Strategy We are seeking to engage additional distributors who will sell to reference and clinical laboratories in the U.S.and other countries to make the ONKO-SUREtm test kit available to physicians and patients. Our objectives regarding the development, marketing and distribution of our ONKO-SUREtm test kit are to: · obtain international approvals; · develop new distribution channels in new markets; · distribute greater quantities of kits in approved markets; · fully utilize our GMP manufacturing facilities in the U.S.to foster worldwide sales; · automate the ONKO-SUREtm test kit;and · eventually create a “rapid test” format of ONKO-SUREtm test kit to extend sales into rural areas and POL (physician owned labs). 37 We adopted a licensing strategy for the commercialization of ONKO-SUREtm test kit. Our licensing strategy is common in the diagnostics industry as it maximizes market penetration on the installed base of instruments of one or more partners and facilitates quick market uptake and higher peak sales due to potential joint marketing efforts. During 2009, we entered into the following distribution agreements: · Exclusive five-year distribution agreement with Grifols USA, LLC. This distribution agreement allows Grifols USA, LLC to market and sell ONKO-SUREtm for the monitoring of colorectal cancer to hospitals, clinical laboratories, clinics and other health care organizations. · Exclusive two-year distribution agreement with Tarom Applied Technologies Ltd for the marketing and sales of ONKO-SUREtm in Israel. · Two distinct exclusive five year distribution agreement with GenWay Biotech, Inc. This distribution agreement allows Genway Biotech, Inc, to market and sell ONKO-SUREtm for uses other than colorectal cancer to CLIA-certified laboratories in the US and as a lung cancer screen to laboratories in Canada. In addition, ONKO-SUREtm test kits are currently being sold to one diagnostic reference laboratory in the U.S.Foreign distributors have the potential for transferring the tests onto their respective diagnostics platform(s), develop test kits that can be shipped to diagnostics laboratories to perform the test, run any additional clinical trials and seek additional regulatory approval for the new combination of the test kits and the instrument. At this time, through our distributors we have had only limited sales of these test kits outside the United States. There may be factors that prevent us from further developing and marketing the ONKO-SUREtm test kit. We cannot guarantee that the ONKO-SUREtm test kit will be commercially successful in either the U.S.or internationally. Clinical trials results are frequently susceptible to varying interpretations by scientists, medical personnel, regulatory personnel, statisticians and others, which may delay, limit or prevent further clinical development or regulatory approvals of a product candidate. Also, the length of time that it would take for us to complete clinical trials and obtain regulatory approval for product marketing may vary by product and by the intended use of a product. We cannot predict the length of time it would take to complete necessary clinical trials and obtain regulatory approval in any other country. ONKO-SUREtm Test Kit Competition We have only had limited sales of ONKO-SUREtm test kit to our distributors outside the United States. We are dependent on our distributors’ financial ability to advertise and market the ONKO-SUREtm test kit in those countries where we have distributors. A number of domestic and international companies are in indirect competition with us in all of these markets. Most of these companies are larger, more firmly established, have significant marketing and development budgets and have greater capital resources than us or our distributors. Therefore, there can be no assurance that we will be able to achieve and maintain a competitive position in the diagnostic test industry. Many major medical device manufacturers, including Abbott Diagnostics, Baxter Healthcare Corp., Beckman Diagnostics, Boehringer Mannheim, Centocor, Diagnostic Products Corporation, Bio-Rad Laboratories, Roche Diagnostic Systems, Sigma Diagnostics and others, are manufacturers or marketers of other diagnostic products. We are not aware of any efforts currently being devoted to development of products such as ONKO-SUREtm test kit; however, there can be no assurance that such efforts are not being undertaken without our knowledge. We believe that most of the diagnostic products currently manufactured by other companies are complementary to ONKO-SUREtm test kit. Moreover, such companies could develop products similar to our products and they may be more successful than we may be in marketing and manufacturing their products. In addition, there are a number of new technologies in various stages of development at the National Institute of Health, university research centers and at other companies for the detection of various types of cancers, e.g., identification of proteomic patterns in blood serum that distinguishes benign from cancerous conditions, which may compete with our product. U.S. based ONKO-SUREtm Test Kit Manufacturing We manufacture our ONKO-SUREtm test kit at our licensed manufacturing facility located at 2492 Walnut Avenue, Suite100, in Tustin, California. 38 In December 2003, our facilities in Tustin, California became CE compliant. Our ONKO-SUREtm test kit conforms to the essential requirements of the CE Mark, which is required to sell our product in the European Union (“EU”). The CE Mark is recognized around the world as an indication of quality practices and is referred to as the “Trade Passport to Europe” for non-EU products. As of January 2004 we became EN ISO 1345 compliant, which is important for sales internationally. In July 2008, the USFDA inspected our facilities and found no deficiencies. We were found to be compliant with USFDA Regulations. All of our OEM products are ClassI (GMP not required) or ClassII (GMP required, as defined by the USFDA guidelines) devices and our facilities meet the GMP requirements for each of our OEM products. We are also licensed to manufacture our proprietary products and to repackage our OEM products at our Tustin location. Regulatory Approval and Clinical Trials of the ONKO-SUREtm Test Kit The ONKO-SUREtm test kit is subject to specific USFDA rules applicable to IVD products. Prior to marketing ONKO-SUREtm test kit in the U.S., we were required to make a pre-market application to prove the safety and efficacy of the products and to comply with specified labeling requirements for IVD products for human use. We received a determination letter on July3, 2008 from the USFDA approving our application to market ONKO-SUREtm test kit as an immunology and microbiology device to monitor colorectal cancer under the category “Tumor Associated Antigens Immunological Test System” as a ClassII IVD device. USFDA clearance to market was based upon data showing that the ONKO-SUREtmtest kit has the ability to monitor the progression of colorectal cancer post-surgery in patients who are biopsy confirmed with this disease. This announcement marks the first clearance to market a colorectal monitoring product that the USFDA has granted since January14, 1982 when Carcinoembryonic Antigen (CEA) was approved. Until now, the CEA test has been the only accepted method cleared in the U.S.Thus, ONKO-SUREtm test kit offers a new test that can monitor colorectal tumors post-surgery. We must abide by the listing rules of the USFDA. We have established our Quality System Regulation in accordance with applicable regulations and were most recently inspected in July 2008. Our Quality System Regulation program contains applicable complaint provisions that we believe meet the USFDA’s requirements for Medical Device Reporting, and we have experienced no incidents or complaints to date. We also have implemented procedures for preventive and corrective action and changed our packing and shipping method once in 2002 to improve protection of our product. Although we received USFDA approval to market ONKO-SUREtm test kit in the U.S., we have a limited supply of the horseradish peroxidase (“HRP”)-conjugated anti-fibrin and fibrinogen degradation (“FDP”) antibody component currently used for the approved ONKO-SUREtm test kit. Because of the limited supply of the current antibody, we have determined it is in our best interest to change to a HRP-conjugated anti-FDP antibody. We are currently screening six commercially available conjugated antibodies to substitute into the current ONKO-SUREtmtest kit and one that we have produced and conjugated ourselves. The anti-FDP antibody that we produced ourselves has performed well in pilot studies and will likely be used in our next generation ONKO-SUREtm test kit. In addition, our next generation ONKO-SUREtmtest kit will be automated using the Dynex DS2 open platform ELISA system for ease of commercialization. If the antibody substitution significantly improves ONKO-SUREtmtest kit performance, we will be required to change the reported sensitivity and specificity of the ONKO-SUREtm test kit. Because of these changes and modifications, we will likely have to submit a new 510(k) premarket notification application, but can continue to sell the existing kit until our current antibody supply is exhausted. If the new antibody does not significantly affect the clinical performance of the test, we can likely substitute it into the currently approved kit without filing a new 510k. In addition to the USFDA regulation and approval process, each foreign jurisdiction may have separate and different approval requirements and processes. In June 2007, the Chinese approval process fundamentally changed. Under the new SFDA guidelines, the SFDA is unlikely to approve the marketing of the ONKO-SUREtm test kit without one of the following: approval by the USFDA, sufficient clinical trials in China, or product approval from a country where the ONKO-SUREtm test kit is registered and approved for marketing and export.We are not currently pursuing SFDA approval for ONKO-SUREtm in China. Our distribution agreements require our distributors to obtain the requisite approval and clearance in each jurisdiction in which they sell products. In our experience, once a foreign approval is obtained, it is generally renewed on a periodic basis, annually or otherwise. In certain territories, distributors can sell under limited circumstances prior to approval and in other territories no formal approval is required. On December20, 2000, the Medical Devices Agency of United Kingdom Department of Health issued a letter of no objection to the exportation of our ONKO-SUREtm test kit from the U.S.to the United Kingdom, allowing ONKO-SUREtm test kit to be sold in the United Kingdom. In late 2006, Mercy Bio Technology Co., Ltd., our distributor in Taiwan, received Department of Health approval to market the ONKO-SUREtm test kit in Taiwan. We have also received regulatory approval to market the ONKO-SUREtm test kit in South Korea and import and market the ONKO-SUREtm test kit in Australia. In Canada, ONKO-SUREtm test kit is approved as a screening device for lung cancer only. ONKO-SUREtm test kit also has the CE mark from the European Union for sale in Europe as a general cancer screen. 39 Obtaining regulatory approval in the U.S.for our ONKO-SUREtm test kit was costly, and it remains costly to maintain. The USFDA and foreign regulatory agencies have substantial discretion to terminate clinical trials, require additional testing, delay or withhold registration and marketing approval and mandate product withdrawals. In addition, later discovery of unknown problems with our products or manufacturing processes could result in restrictions on such products and manufacturing processes, including potential withdrawal of the products from the market. If regulatory authorities determine that we have violated regulations or if they restrict, suspend or revoke our prior approvals, they could prohibit us from manufacturing or selling our products until we comply, or indefinitely. Collaboration with Mayo Clinic We entered into a Collaboration Agreement on December 12, 2008 with the Mayo Clinic to conduct a clinical study for the validation of our next generation version of its USFDA-approved ONKO-SUREtm test kit. Through the validation study, the Mayo Clinic in conjunction with us will perform clinical diagnostic testing to compare our USFDA-approved ONKO-SUREtm test kit with a newly developed, next generation test. The Mayo Clinic is providing the bio-specimens to perform the study of approximately 1,000 subjects. The primary goal of the study to be undertaken in collaboration with Mayo Clinic is to determine whether our next generation ONKO-SUREtm test kit serves as a higher-performing test to its existing predicate test and can lead to improved accuracy in the detection of early-stage cancers. The total costs of the study and related project fees are $312,072 under the contract.Before any trials can be undertaken, the next generation test kit must be designed, validated and tested by us. The next generation version of ONKO-SURE is currently under product development in collaboration with the Mayo Clinic. The Mayo Clinic has provided clinical samples for a research project to address the effectiveness of the next generation ONKO-SURE test relative to the current ONKO-SURE test at early-stage colorectal cancer detection. We anticipate completion of this trial within a year after the trial is designed and validated. The results of this study would contribute to, but are not solely sufficient for a new 510k filing for USFDA clearance of the next generation test. We need to obtain and test serial, monitoring samples from colorectal cancer patients in order to file a 510k as a colorectal cancer monitoring test. ONKO-SUREtm Test Kit Research and Development During the years ended December31, 2009 and 2008, we incurred expenses of $563,690 and $194,693, respectively, in research and development costs related to the USFDA applications for approval of our ONKO-SUREtm test kit. Reimbursability of Our IVD Products We recognize that health care cost reimbursement under private and government medical insurance programs is critical to gaining market share in any of the markets where we intend to sell our IVD products. Thus, we are currently seeking approval for reimbursement in the U.S., Korea and Taiwan for our ONKO-SUREtm test kit. In the future, we plan to also seek reimbursement approval in other countries for our ONKO-SUREtm test kit and any other products we may acquire or develop in the future. CHINA-BASED INTEGRATED PHARMACEUTICALS Until the deconsolidation, through JPI, we formally manufactured and distributed generic and homeopathic pharmaceutical products and supplements as well as cosmetic products. JPI acquired the businesses currently conducted by JJB and YYB in 2005 along with certain assets and liabilities of a predecessor to JJB (Jiangxi Shangrao KangDa Biochemical Pharmacy Co. Ltd). We sold YYB on June26, 2009. The decision was based on a variety of factors, including the expiration of YYB’s GMP certification in March 2009, our estimates of the capital investment required to obtain recertification of the facility, our desire to redeploy amounts invested in the YYB facility into higher growth and/or potentially more profitable opportunities, and our desire to consolidate JPI’s manufacturing in Jiangxi province, China. JJB is wholly-foreign owned enterprise (“WFOE”). WFOEs are limited liability companies established under Chinese Company Law that are exclusively owned by foreign investors. WFOEs are used to, among other things: enable local China based entities to carry on business in China, rather than operate in a representative capacity; acquire land use certificates to own and operate facilities in China; employ persons in China; hold intellectual property rights; protect intellectual property and proprietary technology; and issue invoices to their customers in RMB and record revenues in RMB, but convert the profits into U.S.dollars for distribution to their parent company outside China. There are also potential disadvantages of operating as a WFOE, including, but not limited to, unlimited liability claims arising from the operations in China and potentially less favorable treatment from governmental agencies than would be afforded to those entities operating with a Chinese partner. 40 Effective September29, 2009 (the “Effective Date”), based on unanimous consent of the Company’s board of directors and an executed binding agreement (the “Agreement”) between the Company and Henry Jia, Frank Zheng and Yuan Da Xia (collectively, the “JPI Shareholders”), the Company deconsolidated all activity of JPI. Based on the Agreement and in accordance with current accounting guidelines, the Company deconsolidated JPI as of the date the Company ceased to have a controlling financial interest, which was effective September29, 2009. In accordance with the Agreement, the Company relinquished all rights to past and future profits, surrendered its management positions and agreed to non-authoritative minority role on its board of directors.Accordingly, it was determined that we did not maintain significant influence over the investee and, accordingly, have recorded such investment in accordance with the cost method.Although, we maintain significant economic ownership in JPI, based on our evaluation of our lack of ability to influence, lack of a role in policy and decision making, no significant planned intercompany activity, among other things, we concluded that it would not be appropriate to account for such investment in consolidation or under the equity method of accounting. Overview of JPI’s Business Historically, JJB has primarily been a manufacturer and distributor of large and small volume injectible fluids as well as other products for external use. YYB, on the other hand, used to manufacture tablets, capsules and other over-the-counter pharmaceutical products, but is no longer manufacturing any of these products. During 2008, we conducted a significant marketing campaign for our Goodnak/Nalefen Skin Care Human Placental Extract (“HPE”) products. HPE Solution was our largest selling product in 2008. We are now preparing to market HPE-based cosmetics in various formulations under the product name “ELLEUXE”. We hired a US-based cosmetics laboratory to adapt the Chinese cosmetic formulations for the US-market. Safety and effectiveness testing will be performed by a US-based laboratory with GMP and Good Laboratory Practice approvals, such that all required regulatory approvals can be obtained. We believe these products offer a significant opportunity both in China and the United States, as well as other markets. We now anticipate licensing or selling off the Elleuxe brand of skin care products. JPI’s Product Lines JJB currently manufactures ten unique therapeutic and cosmetic HPE-based anti-aging products in China including: · HPE Solutions · Domperidone Tablets · Compound Benzoic Acid and Camphor Solution · Diavitamin, Calcium and Lysine Tablets · Levofloxacin Lactate Injection · Guyanling Tablets · GS Solution · GNS Solution · NaCL Solution 41 JPI’s China Business Strategy General JPI is attempting to establish distribution agreements with large pharmaceutical distributors in the larger cities and provinces in China. JPI is also developing new products for distribution in China. JPI sells Goodnak and other anti-aging and skin care products through JJB’s existing distribution channels in China. JPI sells in approximately 36 markets, utilizing approximately 50 third-party distributors. In those 36 markets, each had approximately 1.5 distributors per market on average. In those markets, distributors have preferred and/or exclusive distribution relationships for select products that JPI provides. Currently, distributors are distributed geographically as follows: Geographic Location— China Southeastern 38 % Northeastern 31 % Central 14 % Southwestern 13 % North 4 % Marketing and Sales of JPI’s Products JJB and YYB together had established a marketing program consisting of approximately forty sales managers and a network of distributors who market JJB’s and YYB’s products. JPI’s subsidiary, JJB, sells directly to hospitals and retail stores and indirectly to other customers through distributors. Most of JPI’s revenues were derived from JJB’s products. For the period of January 1, 2009 through September 29, 2009 and the year ended December 31, 2008, sales to one customer comprised approximately 20% of JJB’s net revenues, respectively Manufacturing of JPI Products JPI utilizes the services of more than 200 small suppliers. No raw materials are imported for their pharmaceutical manufacturing operations and no finished products are currently exported out of China. All raw materials are stored at the facilities and JPI has not experienced any difficulty in obtaining raw materials for their manufacturing operations. The average cost to manufacture JPI’s products in 2009 was approximately 48%, but the gross margins vary slightly from product to product. 42 JPI’s Competition JPI competes with different companies in different therapeutic categories. For example, with regard to large and small volume injection fluids, JJB primarily competes with Jiangxi Zhuhu Pharmaceutical Company and Jiangxi Pharmaceutical Company, which are both located in the Jiangxi Province. They manufacture large and small volume injection fluids, tablets and tinctures and related product include generics, over-the-counter and supplement pharmacy products. There are at least 70companies in China approved by the SFDA to manufacture large and small volume injection fluids. JJB competes with numerous companies with respect to its tablet products, as these are common over the counter pharmaceuticals. Most of these companies are larger, more established and have significant marketing and development budgets and have greater capital resources than JJB. Therefore, there can be no assurance that JJB will be able to achieve and maintain a competitive position in this market. JPI’s Research and Development In the past, JJB and YYB entered into joint research and development agreements with outside research institutes, but all of the prior joint research agreements have expired. Also, JJB and YYB generally required the licensor of new products provide all of the research and development for new products that they licensed. JJB has historically introduced new products by acquiring generic drug production technical information to be used in JJB’s SFDA generic drug applications to manufacture the new products. This information is acquired from third party specialty pharmaceutical product development companies, such as Jiangxi YiBo Medicine Technology Development, Ltd. (“YiBo”). In the past, JJB has purchased technical specifications from YiBo for approximately 10 new products through installment purchase transfer contracts (“New Medicine Transfer Contracts” or “MTCs”). In exchange for specified payments, these MTCs typically provide for one or more of the following: (a)transfer of any technical information related to the production of a new product, (b)product formulations, (c)a products manufacturing process, and (d)clinical data collection. In the event that JJB is unable to obtain SFDA approval to manufacture the product, YiBo will provide an alternate product formulation such that JJB can again apply for manufacturing rights with the SFDA. JJB records payments made on MTCs as “Deposits” until a permit is issued by the SFDA to manufacture the new product. Once the permit to manufacture is issued, the amounts paid are then reclassified as intangible assets with defined lives subject to amortization. For intangible assets with definite lives, tests for impairment are performed if conditions exist that indicate the carrying value may not be recoverable or if no production of the product has taken place after a reasonable period of time. JJB believes that it had no significant impairments of the amounts included in intangible assets for new products, individually or in the aggregate. However, it is possible that JJB may experience impairments of some of its intangible assets in the future, which would require JJB to recognize impairment charges and ultimately impair our investment in JPI. JPI’s Product Development JPI currently has applied with the SFDA for manufacturing rights to produce a number of generic drug products. JPI continues to search for new products to ensure a pipeline of products for future growth. · Pidotimod Tablets (an anti-aging product) · Epinastine Tablets (allergy product) · Paclitaxel (a cancer medication) · Creatine Phosphate Sodium Injections (a heart medicine) · Drotaverrine Hydrochloric (a chemotherapy therapeutic product) 43 · Diammonium Glycyrrhizinate (a chemotherapy therapeutic product) Additionally, YiBo is developing an HPE Capsule (anti-aging product) on JJB’s behalf. JJB has not yet applied to the SFDA or other regulatory agencies for required approvals or licenses to manufacture this product. Chinese Pharmaceutical Regulations Pursuant to Article9 of the Law of China on Pharmaceutical Administration (“China Law”), pharmaceutical manufacturing enterprises must organize production according to the statutory administrative criteria on quality of pharmaceuticals formulated by the supervisory and administrative departments in charge of pharmaceuticals of the State Council. The SFDA requires that all facilities engaged in the manufacture of pharmaceutical products obtain the Good Manufacturing Practice (“GMP”) certification that meet the requirements of the China Law. JJB’s facility was renovated in 2009 and was issued GMP certificates necessary to conduct current operations. In addition, under Article31 of China Law, each entity manufacturing pharmaceuticals must receive the approval of the supervisory and administrative departments in charge of pharmaceuticals of the State Council and receive a serial approval number to manufacture a specific pharmaceutical. JJB has product licenses to manufacture all of the products they currently manufacture. JJB is also subject to the Food Sanitation Law providing standards in sanitation for the consumption or injection of foods. JJB operates in two locations, which together total approximately 200,000square feet of manufacturing facilities in Shangrao, Jiangxi Province, China. JJB was notified by the Chinese Military Department of its intent to annex one of JJB’s plants that is located near a military installation. The proposed area to be annexed contains the facilities that are used to manufacture large and small volume parenteral solutions. Discussions regarding annexation are proceeding and we expect that JJB will be compensated fairly for the facility upon annexation. JJB intends to find a new single center site in Jiangxi Province, China to relocate its operations and combine them with any operations related to any product lines retained from YYB’s manufacturing, sales and distribution operations after the sale of YYB. We may have to spend significant time and resources finding, building and equipping the new location and restarting those operations. In addition, such new facilities will need to obtain GMP certification for all manufacturing operations. CANCER THERAPEUTICS Combination Immunogene Therapy In August 2001, we acquired a combination immunogene therapy technology (“CIT”) that may be effective in building a cancer patient’s immune system and could eventually lead to a vaccine to protect patients known to be at risk because of a family history for certain types of cancer. CIT is intended to build the body’s immune system and destroy cancer cells. This technology involves injecting the cancer patient’s tumor with a vector carrying both a granulocyte-macrophage colony stimulating factor and a t-cell co-stimulating factor, thereby activating an immune response against the cancer cells. We are actively seeking additional pharmaceutical or biotechnology strategic partners with whom to form a joint venture or otherwise license our CIT technology. On April1, 2010 we entered into an exclusive 5-year collaboration agreement with Jaiva Technologies, Inc. (“JTI”). Under the terms of the agreement, JTI will collaborate with clinical laboratories, hospitals and physicians in India to conduct clinical trials for RPC’s CIT technology. Additionally, JTI will support RPC in securing Indian government approval for the use of the CIT technology as a cancer therapy and vaccine throughout the country. JTI is a US-based multinational biotechnology company focused on the research and development, distribution, marketing and sales of promising third-party healthcare technology products, including RPC’s CIT cancer therapy and vaccine. JTI has agreed to underwrite any and all costs associated with its undertakings in India to commercialize our CIT technology. These cost could well exceed US$1.4million. Both parties understand that JTI may raise additional capital from third parties to underwrite a portion or all of these costs. Although JTI anticipates being able to underwrite any and all costs directly or by raising capital from various third parties, no guarantee to this provision is provided by JTI. Both parties agree that any net profits derived by JTI or any of its partners or affiliates, as a result of any commercialization of our CIT technology, will be equally split between the parties. 44 On February22, 2002, AcuVector Group, Inc. (“AcuVector”) filed a Statement of Claim in the Court of Queen’s Bench of Alberta, Judicial District of Edmonton, Canada relating to our CIT technology acquired from Dr.Chang in August 2001. AcuVector, a former licensee of Dr.Chang, claims that the terminated license agreement is still in effect. AcuVector is seeking substantial damages and injunctive relief against Dr.Chang and CDN$20,000,000 in damages against us for alleged interference with the relationship between Dr.Chang and AcuVector. The claim for injunctive relief seeks to establish that the AcuVector license agreement with Dr.Chang is still in effect. We performed sufficient due diligence at the time we acquired the technology to permit us to conclude that AcuVector had no interest in the technology when we acquired it. Although the case is still in the early stages of discovery, we believe that AcuVector’s claims are without merit and that we will receive a favorable judgment. We are also defending a companion case filed in the same court by the Governors of the University of Alberta against us and Dr.Chang. The University of Alberta claims, among other things, that Dr.Chang failed to remit the payment of the University’s portion of the monies we paid to Dr.Chang for the CIT technology we purchased from Dr.Chang in 2001. In addition to other claims against Dr.Chang relating to other technologies developed by him while at the University, the University also claims that we conspired with Dr.Chang and interfered with the University’s contractual relations under certain agreements with Dr.Chang, thereby damaging the University in an amount which is unknown to the University at this time. The University has not claimed that we are not the owner of the CIT technology, just that the University has an equitable interest therein or the revenues there from. Accordingly, if either AcuVector or the University is successful in their claims, we may be liable for substantial damages, our rights to the technology will be adversely affected, and our future prospects for exploiting or licensing the CIT technology will be significantly impaired. In February 2009, we submitted a Response to Final Office Action in support of USPTO Application number 10/785,577 entitled “Combination Immunogene Therapy” that was filed February23, 2004. We have not received any further indication, or comments, from the USPTO as to the outcome of our application, but remain optimistic about the likelihood of patent approval.We believe that both actions are without merit. We believe that we will be able to settle this case during the second quarter of 2010. Success in our business divisions depends, in part, on our ability to obtain U.S.and foreign patent protection for our products, preserve our trade secrets, and operate without infringing upon the proprietary rights of third parties. The U.S.Patent and Trademark Office has issued to us two patents which describe methods for measuring ring-shaped particles in extra-cellular fluid as a means for detecting cancer. Our patent for a method of detecting the tumors using ring shaped particles as a tumor marker was issued on October17, 1995 and expires on October17, 2012. Our patent for a method for detecting the presence of ring shaped particles as tumor markers was issued on June3, 1997 and expires on June3, 2014. We have three additional patent applications pending in the U.S.with respect to our methodology for the ONKO-SUREtm tumor-markers as reliable indicators of the presence of cancer. In addition, we have one patent based on our methodology for the ONKO-SUREtm tumor marker pending in Europe. In August 2001, we acquired intellectual property rights and an assignment of a U.S.patent application covering CIT technology for $2,000,000. The technology was purchased from Dr.Lung-Ji Chang, who developed it while at the University of Alberta, Edmonton, Canada. A U.S.patent was issued on May4, 2004, expires on April9, 2017, and claims a vector composition comprising a gene encoding the B7-2 protein in combination with an additional modulating protein, GMCSF. In 2004, we also filed a continuation patent application on the CIT methodology. In February 2009, we submitted a Response to Final Office Action in support of USPTO application number 10/785,577 entitled “Combination Immunogene Therapy” that was filed February23, 2004. We abandoned this continuation patent application in early 2009. 45 On November21, 2001, Singapore granted our patent containing claims to the CIT technology. Singapore is a “registration only” jurisdiction, which means that patent applications are not substantively reviewed prior to grant. However, the patent is enforceable in Singapore, but the validity of such patents is determined by their courts. In November 2006, we were issued a patent in Australia on our CIT technology claims covering the gene therapy method for treating cancer using an expression vector comprising a gene encoding the B7-2 protein in combination with an additional modulating protein. In early 2003, Australia granted us a patent for our humanized mouse model technology acquired from Dr.Chang. This technology is a research tool suitable for the evaluation of anti-human tumor immunity and the identification of immuno-modulating genes. In March 2007, Israel granted us a patent for our humanized mouse model. Patents that are based on the humanized mouse model are pending in the following countries: Canada, Europe, Japan, and Singapore. On June19, 2001, a U.S.patent was issued on a technology for evaluation of vaccines in animals which was also acquired from Dr.Chang. This patent expires on December25, 2017. There can be no assurance however, that any additional patents will be issued to us, or that, if issued, the breadth or degree of protection of these patents will be adequate to protect our interests. In addition, there can be no assurance that others will not independently develop substantially equivalent proprietary information or obtain access to our know-how. Further, there can be no assurance that others will not be issued patents which may prevent the sale of our test kits or require licensing and the payment of significant fees or royalties by us in order for us to be able to carry on our business. Finally, there can be no guarantee that any patents issued to or licensed by us will not be infringed by the products of others. Defense and prosecution of patent claims can be expensive and time consuming, even in those instances in which the outcome is favorable to us. If the outcome is adverse, it could subject us to significant liabilities to third parties, require us to obtain licenses from third parties or require us to cease research and development activities or sales. Employees As of December 31, 2009, we had 7full-time employees in the U.S.We supplement our permanent staff with temporary personnel. Our employees are neither represented by a union nor subject to a collective bargaining agreement, and we consider our relations with our employees to be favorable. We have entered into certain agreements with our employees regarding their services. We utilize the services of consultants for safety testing, regulatory and legal compliance, and other services. Executive Offices Our executive offices are located at 2492 Walnut Avenue, Suite100, Tustin, California 92780, telephone number (714)505-4460. In September 2001, we registered our common stock under the Securities Exchange Act of 1934 and listed on the NYSE Amex exchange under the symbol RPC. You may review any of our public reports or information on file with the SEC at the SEC’s Public Reference Room at 100FStreet N.E., Room1580, Washington,D.C., 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330 or review our reports at http://www.sec.gov . Information located on, or accessible through, our website is not incorporated into this filing unless this filing specifically indicates otherwise. Legal Proceedings On February22, 2002, AcuVector Group, Inc. (“AcuVector”) filed a Statement of Claim in the Court of Queen’s Bench of Alberta, Judicial District of Edmonton relating to the Company’s CIT technology acquired from Dr.Chang in August 2001. The claim alleges damages of $CDN 20million and seeks injunctive relief against Dr.Chang for, among other things, breach of contract and breach of fiduciary duty, and against the Company for interference with the alleged relationship between Dr.Chang and AcuVector. The claim for injunctive relief seeks to establish that the AcuVector license agreement with Dr.Chang is still in effect. The Company has performed extensive due diligence to determine that AcuVector had no interest in the technology when the Company acquired it. The Company has recently initiated action to commence discovery in this case, and AcuVector has taken no action to advance the proceedings since filing the complaint in 2002. The Company is confident that AcuVector’s claims are without merit and that the Company will receive a favorable judgment. As the final outcome is not determinable, no accrual or loss relating to this action is reflected in the accompanying consolidated financial statements. 46 We are also defending a companion case filed in the same court by the Governors of the University of Alberta against us and Dr.Chang. The University of Alberta claims, among other things, that Dr.Chang failed to remit the payment of the University’s portion of the monies paid by us to Dr.Chang for the CIT technology purchased by us from Dr.Chang in 2001. In addition to other claims against Dr.Chang relating to other technologies developed by him while at the University, the University also claims that the Company conspired with Dr.Chang and interfered with the University’s contractual relations under certain agreements with Dr.Chang, thereby damaging the University in an amount which is unknown to the University at this time. The University has not claimed that we are not the owner of the CIT technology, just that the University has an equitable interest therein for the revenues there from. As the final outcome is not determinable, no accrual or loss relating to this action is reflected in the accompanying consolidated financial statements. No significant discovery has as yet been conducted in the case. Accordingly, if either AcuVector and/or the University is successful in their claims, we may be liable for substantial damages, our rights to the technology will be adversely affected, and our future prospects for exploiting or licensing the CIT technology will be significantly impaired.We believe that both actions are without merit. We believe that we will be able to settle this case during the second quarter of 2010. Other than the above mentioned litigation matters, neither we nor any of our direct or indirect subsidiaries is a party to, nor is any of our property the subject of, any legal proceedings other than ordinary routine litigation incidental to their respective businesses. There are no proceedings pending in which any of our officers, directors or 5% shareholders are adverse to us or any of our subsidiaries or in which they are taking a position or have a material interest that is adverse to us or any of our subsidiaries. Neither we nor any of our subsidiaries is a party to any administrative or judicial proceeding arising under federal, state or local environmental laws or their Chinese counterparts. From time to time, we may be involved in litigation relating to claims arising out of our operations in the normal course of business. 47 MARKET FOR OUR COMMON STOCK, DIVIDENDS AND RELATED STOCKHOLDER INFORMATION Our common stock is listed on the NYSE Amex under the symbol “RPC” Our stock price, like that of some other cancer diagnostic and pharmaceutical companies, is highly volatile. Our stock price may be affected by such factors as: · clinical trial results; · product development announcements by us or our competitors; · regulatory matters; · announcements in the scientific and research community; · intellectual property and legal matters; · broader industry and market trends unrelated to our performance;and · economic markets in Asia. In addition, if our revenues or earnings in any period fail to meet the investment community’s expectations, there could be an immediate adverse impact on our stock price. Market Information— Our common shares are currently listed on the NYSE Amex under the symbol “RPC”. On April 29, 2010, the closing price of our common shares on NYSE Amex was $0.98. Set forth in the following table are the high and low closing prices for the years ended December31, 2008 and 2009, and for the quarter ended March 31, 2010 for our common stock. Quarter Ended High Low March31, 2008 $ $ June30, 2008 $ $ September30, 2008 $ $ December31, 2008 $ $ Quarter Ended High Low March31, 2009 $ $ June30, 2009 $ $ September30, 2009 $ $ December31, 2009 $ $ March 31, 2010 $ $ Record Holders.As of April 29, 2010, there were approximately[ ]record holders of our common stock. Dividend Policy.We have not paid any cash dividends since our inception and do not contemplate paying dividends in the foreseeable future. We anticipate that earnings, if any, will be retained for the operation of our business. Securities Authorized for Issuance Under Equity Compensation Plans. 48 The following provides information concerning compensation plans under which equity securities of the Company were authorized for issuance as of December31, 2009: Number of Securities Number of Available Securities to be Weighted-Average For Future Issuance Issued Upon Exercise of Exercise Price of Under Equity Compensation Outstanding Options, Outstanding Options, Plans (Excluding Securities Plan Category Warrants and Rights Warrants and Rights Reflected in Column (a)) (a) (b) (c) Equity Compensation plans approved by security holders Equity compensations plans not approved by security holders - - - Total 49 Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Radient Pharmaceuticals Corporation We have audited the accompanying consolidated balance sheets of Radient Pharmaceuticals Corporation and subsidiaries (the “Company”) as of December31, 2009 and 2008, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Radient Pharmaceuticals Corporation and subsidiaries as of December31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As more fully described in Note1 to the consolidated financial statements, the Company has incurred a significant operating loss in 2009 and negative cash flows from operations in 2009 and has a working capital deficit of approximately $4.2million at December31, 2009. These items, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note1. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ KMJ | Corbin& Company LLP KMJ | Corbin& Company LLP Costa Mesa, California April15, 2010 50 RADIENT PHARMACEUTICALS CORPORATION CONSOLIDATED BALANCE SHEETS December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net — Inventories Prepaid expenses and other current assets Prepaid consulting Total current assets Property and equipment, net Intangible assets, net Receivable from JPI, net — Investment in JPI — Other assets Noncurrent assets of discontinued operations — Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued salaries and wages Derivative liabilities — Income taxes payable — Deferred revenue Convertible note, net of discount of $2,000,649 — Current portion of notes payable Current liabilities of discontinued operations — Total current liabilities Other long-term liabilities Notes payable, net of current portion and debt discount of $1,701,402 Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001par value; 25,000,000shares authorized; none issued and outstanding — — Common stock, $0.001par value; 100,000,000shares authorized; 22,682,116 and 16,006,074shares issued at December31, 2009 and 2008, respectively; 22,265,441 and 15,826,074shares outstanding at December31, 2009 and 2008, respectively Additional paid-in capital Accumulated other comprehensive income — Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 51 RADIENT PHARMACEUTICALS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Year Ended December31, Net revenues $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Income (loss) from continuing operations ) Other income (expense): Interest and other income (expense), net ) ) Change in fair value of derivative liabilities — Loss on deconsolidation ) — Interest expense ) ) Total other expense, net ) ) Income (loss) from continuing operations before provision for income taxes ) Provision for income taxes Loss from continuing operations ) ) Income (loss) from discontinued operations, net ) Net income (loss) ) Other comprehensive gain: Foreign currency translation gain — Comprehensive income (loss) $ ) $ Basic income (loss) per common share Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations $ ) $ Net income (loss) $ ) $ Diluted income (loss) per common share Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations $ ) $ Net income (loss) $ ) $ Weighted average common shares outstanding— basic Weighted average common shares outstanding— diluted See accompanying notes to consolidated financial statements. 52 RADIENT PHARMACEUTICALS CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Years Ended December31, 2009 and 2008 Accumulated Additional Other Total Common Stock Preferred Stock Paid-in Comprehensive Accumulated Stockholders’ Shares Amount Shares Amount Capital Income (Loss) Deficit Equity Balance, January1, 2008 $ — $
